Exhibit 10.1

DEAL PUBLISHED CUSIP: 96949FAG3

REVOLVER PUBLISHED CUSIP: 96949FAH1

TERM LOAN A PUBLISHED CUSIP: 96949FAJ7

 

 

 

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

among

WILLIAMS-SONOMA, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Agent, L/C Issuer and Swingline Lender,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

JPMORGAN CHASE BANK, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

U.S. BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

the other Lenders party hereto,

dated as of

January 8, 2018

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 DEFINITIONS

     1  

Section 1.1

   Definitions      1  

Section 1.2

   Other Interpretive Provisions      24  

Section 1.3

   Accounting Terms and Determinations      24  

Section 1.4

   Time of Day      25  

Section 1.5

   Exchange Rates; Currency Equivalents      25  

Section 1.6

   Additional Alternative Currencies      25  

Section 1.7

   Change of Currency      26  

Section 1.8

   Letter of Credit Amounts      26  

Section 1.9

   Covenant Acquisition/Disposition Adjustments      27  

ARTICLE 2 CREDIT FACILITY

     27  

Section 2.1

   Commitments; Loans      27  

Section 2.2

   Notes      29  

Section 2.3

   Repayment of Loans      29  

Section 2.4

   Use of Proceeds      29  

Section 2.5

   Termination or Reduction of Commitments      29  

Section 2.6

   Increase of Commitments      29  

Section 2.7

   Extension of Maturity Date      31  

ARTICLE 3 LETTERS OF CREDIT

     33  

Section 3.1

   The Letter of Credit Commitment      33  

Section 3.2

   Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit      34  

Section 3.3

   Drawings and Reimbursements; Funding of Participations      36  

Section 3.4

   Repayment of Participations      37  

Section 3.5

   Obligations Absolute      38  

Section 3.6

   Role of L/C Issuer      39  

Section 3.7

   [Reserved]      39  

Section 3.8

   Applicability of ISP and UCP      39  

Section 3.9

   Letter of Credit Fees      40  

Section 3.10

   Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer   
  40  

Section 3.11

   Conflict with Issuer Documents      40  

Section 3.12

   Letters of Credit Issued for Subsidiaries      41  

Section 3.13

   Monthly Reports      41  

ARTICLE 4 INTEREST AND FEES

     41  

Section 4.1

   Interest Rate      41  

Section 4.2

   Determinations of Margins and Facility Fee Rate      41  

Section 4.3

   Payment Dates      42  

Section 4.4

   Default Interest      42  

Section 4.5

   Conversions and Continuations of Loans      42  

Section 4.6

   Facility Fee      42  

Section 4.7

   Administrative Fee      43  

Section 4.8

   Commitment Fee      43  

Section 4.9

   Computations; Retroactive Adjustment of Applicable Rate      43  

 

i



--------------------------------------------------------------------------------

ARTICLE 5 ADMINISTRATIVE MATTERS

     44  

Section 5.1

   Borrowing Procedure      44  

Section 5.2

   Minimum Amounts      44  

Section 5.3

   Certain Notices      44  

Section 5.4

   Prepayments      46  

Section 5.5

   Method of Payment      47  

Section 5.6

   Pro Rata Treatment      47  

Section 5.7

   Sharing of Payments      48  

Section 5.8

   Non-Receipt of Funds by the Agent      48  

Section 5.9

   Cash Collateral      49  

Section 5.10

   Defaulting Lenders      50  

ARTICLE 6 CHANGE IN CIRCUMSTANCES

     52  

Section 6.1

   Increased Cost and Reduced Return      52  

Section 6.2

   Limitation on Libor Loans      54  

Section 6.3

   Illegality      54  

Section 6.4

   Treatment of Affected Loans      54  

Section 6.5

   Compensation      55  

Section 6.6

   Taxes      56  

Section 6.7

   Successor Libor      57  

ARTICLE 7 GUARANTIES

     58  

Section 7.1

   Guaranties      58  

Section 7.2

   New Guarantors      58  

ARTICLE 8 CONDITIONS PRECEDENT

     58  

Section 8.1

   Conditions to Effectiveness      58  

Section 8.2

   All Advances      60  

ARTICLE 9 REPRESENTATIONS AND WARRANTIES

     61  

Section 9.1

   Existence, Power and Authority      61  

Section 9.2

   Financial Condition      61  

Section 9.3

   Corporate and Similar Action; No Breach      62  

Section 9.4

   Operation of Business      62  

Section 9.5

   Litigation and Judgments      62  

Section 9.6

   Rights in Properties; Liens      62  

Section 9.7

   Enforceability      62  

Section 9.8

   Approvals      63  

Section 9.9

   Debt      63  

Section 9.10

   Taxes      63  

Section 9.11

   Margin Securities      63  

Section 9.12

   ERISA      63  

Section 9.13

   Disclosure      64  

Section 9.14

   Subsidiaries; Capitalization      64  

Section 9.15

   Material Agreements      64  

Section 9.16

   Compliance with Laws      64  

Section 9.17

   Investment Company Act      64  

Section 9.18

   OFAC/Anti-Corruption Laws      64  

Section 9.19

   Environmental Matters      65  

Section 9.20

   [Reserved]      66  

 

ii



--------------------------------------------------------------------------------

Section 9.21

   Employee Matters      66  

Section 9.22

   Solvency      66  

Section 9.23

   EEA Financial Institution      66  

ARTICLE 10 AFFIRMATIVE COVENANTS

     66  

Section 10.1

   Reporting Requirements      66  

Section 10.2

   Maintenance of Existence; Conduct of Business      69  

Section 10.3

   Maintenance of Properties      69  

Section 10.4

   Taxes and Claims      69  

Section 10.5

   Insurance      69  

Section 10.6

   Inspection Rights      69  

Section 10.7

   Keeping Books and Records      69  

Section 10.8

   Compliance with Laws      69  

Section 10.9

   Compliance with Agreements      70  

Section 10.10

   Further Assurances      70  

Section 10.11

   ERISA      70  

Section 10.12

   Anti-Corruption Laws      70  

ARTICLE 11 NEGATIVE COVENANTS

     70  

Section 11.1

   Debt      70  

Section 11.2

   Limitation on Liens and Restrictions on Subsidiaries      71  

Section 11.3

   Mergers, Etc      73  

Section 11.4

   [Reserved]      73  

Section 11.5

   [Reserved]      73  

Section 11.6

   [Reserved]      73  

Section 11.7

   Transactions with Affiliates      73  

Section 11.8

   Disposition of Assets      74  

Section 11.9

   Lines of Business      74  

Section 11.10

   Limitations on Restrictions Affecting the Borrower and its Subsidiaries     
74  

Section 11.11

   Environmental Protection      75  

Section 11.12

   ERISA      75  

Section 11.13

   Sanctions      75  

ARTICLE 12 FINANCIAL COVENANT

     76  

ARTICLE 13 DEFAULT

     76  

Section 13.1

   Events of Default      76  

Section 13.2

   Remedies; Application of Funds      78  

Section 13.3

   Performance by the Agent      80  

Section 13.4

   Set-off      80  

Section 13.5

   Continuance of Default      80  

ARTICLE 14 THE AGENT

     80  

Section 14.1

   Appointment and Authority      80  

Section 14.2

   Rights as a Lender      81  

Section 14.3

   Exculpatory Provisions      81  

Section 14.4

   Reliance by Agent      82  

Section 14.5

   Delegation of Duties      82  

Section 14.6

   Resignation of Agent      82  

Section 14.7

   Non-Reliance on Agent and Other Lenders      83  

 

iii



--------------------------------------------------------------------------------

Section 14.8

   Agent May File Proofs of Claim      83  

Section 14.9

   Guaranty Matters      84  

Section 14.10

   No Other Duties, Etc      84  

Section 14.11

   ERISA Matters      84  

ARTICLE 15 MISCELLANEOUS

     86  

Section 15.1

   Attorney Costs, Expenses and Documentary Taxes      86  

Section 15.2

   Indemnification; Damage Waiver      86  

Section 15.3

   No Duty      88  

Section 15.4

   No Advisory or Fiduciary Responsibility      88  

Section 15.5

   Equitable Relief      88  

Section 15.6

   No Waiver; Cumulative Remedies; Enforcement      88  

Section 15.7

   Successors and Assigns      89  

Section 15.8

   Survival      93  

Section 15.9

   Entire Agreement      93  

Section 15.10

   Amendments and Waivers      93  

Section 15.11

   Maximum Interest Rate      95  

Section 15.12

   Notices; Effectiveness; Electronic Communication      95  

Section 15.13

   Governing Law; Venue; Service of Process      97  

Section 15.14

   Counterparts      97  

Section 15.15

   Severability      97  

Section 15.16

   Headings      98  

Section 15.17

   Construction      98  

Section 15.18

   Independence of Covenants      98  

Section 15.19

   Waiver of Jury Trial      98  

Section 15.20

   Confidentiality      98  

Section 15.21

   Foreign Lenders      99  

Section 15.22

   Amendment and Restatement      100  

Section 15.23

   USA PATRIOT Act Notice      100  

Section 15.24

   Judgment Currency      100  

Section 15.25

   Replacement of Lenders      101  

Section 15.26

   Payments Set Aside      102  

Section 15.27

   Electronic Execution of Assignments and Certain Other Documents      102  

Section 15.28

   Release of Guarantors      102  

Section 15.29

   Termination of Agreement      103  

Section 15.30

   Keepwell      103  

Section 15.31

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      103
 

Section 15.32

   California Judicial Reference      104  

 

iv



--------------------------------------------------------------------------------

INDEX TO EXHIBITS

 

EXHIBIT A

   Form of Committed Note

EXHIBIT B

   Form of Swingline Note

EXHIBIT C

   Form of Assignment and Acceptance

EXHIBIT D

   Form of Compliance Certificate

EXHIBIT E

   Form of Subsidiary Guaranty

EXHIBIT F

   Form of Notice of Borrowings, Conversions, Continuations or Prepayments

EXHIBIT G

   Form of Joinder Agreement INDEX TO SCHEDULES

Schedule 1.1

   Existing Letters of Credit

Schedule 2.1

   Commitments and Commitment Percentages

Schedule 15.12

   Addresses for Notices

 

v



--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of January 8, 2018, is among WILLIAMS-SONOMA, INC., a corporation duly organized
and validly existing under the laws of the State of Delaware (the “Borrower”),
each of the banks or other lending institutions which is (or which may from time
to time become) a party hereto or any successor or assignee thereof pursuant to
Section 15.7(b) (individually, a “Lender” and, collectively, the “Lenders”), and
BANK OF AMERICA, N.A., a national banking association, as administrative agent
for the Lenders (in its capacity as administrative agent, together with its
successors in such capacity, the “Agent”) and as L/C Issuer and Swingline
Lender.

R E C I T A L S:

A. The Borrower, the lenders party thereto and Bank of America, as agent, are
parties to that certain Sixth Amended and Restated Credit Agreement, dated as of
November 19, 2014 (the “Existing Agreement”), pursuant to which such lenders
originally provided for credit facilities in an aggregate principal amount of
$500,000,000.

B. The Borrower has requested that the Existing Agreement be amended and
restated in order to, among other things, (a) extend the maturity date of the
credit facilities, and (b) make certain other amendments to the Existing
Agreement.

C. The parties hereto are willing to amend and restate the Existing Agreement
and to make and continue to make certain revolving credit, letter of credit,
term loan, incremental and swingline facilities available to the Borrower upon
the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. Wherever used in this Agreement, the following terms
have the following meanings:

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affected Libor Loans” has the meaning specified in Section 6.5.

“Affected Loans” has the meaning specified in Section 6.4.

“Affiliate” means, with respect to any Person, any other Person: (a) that
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, such Person; (b) that directly
or indirectly beneficially owns or holds ten percent (10.0%) or more of any
class of Capital Stock of such Person; or (c) ten percent (10.0%) or more of the
Capital Stock of which is directly or indirectly beneficially owned or held by
the Person in question. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause direction of
the management and policies of a Person, whether through the ownership of
Capital Stock, by contract or otherwise; provided, however, in no event shall
the Agent or any Lender be deemed an Affiliate of the Borrower or any Subsidiary
of the Borrower.



--------------------------------------------------------------------------------

“Agent” has the meaning specified in the introductory paragraph of this
Agreement.

“Agent-Related Persons” means the Agent (including any successor administrative
agent), each of the Agent’s Affiliates (including, in the case of Bank of
America in its capacity as the Agent, MLPFS) and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

“Agreement” has the meaning specified in the introductory paragraph of this
Agreement, as the same may be amended, restated or otherwise modified in
accordance with the terms hereof.

“Aggregate Revolving Commitments” means the Revolving Commitments of all of the
Lenders. As of the Closing Date, the Aggregate Revolving Commitments are five
hundred million US Dollars ($500,000,000).

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than US Dollars) that is approved in accordance with Section 1.6.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in US Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such Alternative Currency with
US Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $75,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Applicable Lending Office” means, with respect to any currency, for each Lender
and for each Type of Loan, the “Lending Office” of such Lender (or of an
Affiliate of such Lender or domestic or foreign branch of such Lender or
Affiliate) designated for such Type of Loan in such Lender’s Administrative
Questionnaire (or, with respect to a Lender that becomes a party to this
Agreement pursuant to an assignment made in accordance with Section 15.7(b), in
the Assignment and Acceptance executed by it) with respect to such currency or
such other office of such Lender (or an Affiliate of such Lender) with respect
to such currency as such Lender may from time to time specify to the Agent and
the Borrower by written notice in accordance with the terms hereof as the office
by which advances of such Type of Loan are to be made and maintained.

“Applicable Rate” has the meaning specified in Section 4.1.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Agent or the L/C Issuer, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of MLPFS and Wells Fargo Securities, LLC, in its capacity
as joint lead arranger and joint bookrunner.

 

2



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Acceptance” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 15.7(b)(iii)), and accepted by the Agent, in substantially
the form of Exhibit C or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Agent.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel and the allocated cost of internal legal
services and all disbursements of internal counsel.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors and assigns.

“Bankruptcy Code” has the meaning specified in Section 13.1(e).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Libor Base Rate plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Base Rate Loan” means any Loan that bears interest at a rate based upon the
Base Rate. All Base Rate Loans shall be denominated in US Dollars.

“Base Rate Margin” has the meaning specified in Section 4.2.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.

“Borrower Materials” has the meaning specified in Section 10.1.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Applicable Lending Office with respect to
Obligations denominated in US Dollars is located and:

(a) if such day relates to any interest rate settings as to a Libor Loan
denominated in US Dollars, any fundings, disbursements, settlements and payments
in US Dollars in respect of any such Libor Loan, or any other dealings in US
Dollars to be carried out pursuant to this Agreement in respect of any such
Libor Loan, means any London Banking Day;

(b) if such day relates to any interest rate settings as to a Libor Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Libor Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such Libor Loan, means
a TARGET Day;

(c) if such day relates to any interest rate settings as to a Libor Loan
denominated in a currency other than US Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than US Dollars or Euro in respect of a Libor Loan
denominated in a currency other than US Dollars or Euro, or any other dealings
in any currency other than US Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Libor Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property, which obligations are
classified and accounted for as a capital lease on a balance sheet of such
Person in accordance with GAAP. For purposes of this Agreement, the amount of
such Capital Lease Obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.

“Capital Stock” means corporate stock and any and all shares, partnership
interests, limited liability company interests, membership interests, equity
interests, participations, rights, securities or other equivalent evidences
(however designated) of ownership or any options, warrants, voting trust
certificates or other instruments evidencing an ownership interest or a right to
acquire an ownership interest in a Person (however designated) issued by any
entity (whether a corporation, partnership, limited liability company or other
type of entity), provided, that in no event shall the term “Capital Stock”
include debt securities.

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the L/C Issuer or the Lenders, as collateral
for L/C Obligations or obligations of Lenders to fund participations in respect
thereof, cash or deposit account balances or, if the Agent and the L/C Issuer
benefitting from such collateral shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Agent and (b) the L/C Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Change of Control” means, with respect to any Person, an event or series of
events by which: (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such Person or its Subsidiaries, or any Person
acting in its capacity as trustee, agent or other fiduciary, or administrator of
any such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a Person shall be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of

 

4



--------------------------------------------------------------------------------

time), directly or indirectly, of fifty percent (50.0%) or more of the Voting
Stock of such Person; or (b) during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of such Person cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) preceding
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clause (i) and clause (ii) preceding constituting at the time of
such election or nomination at least a majority of that board or equivalent
governing body.

“Closing Date” means January 8, 2018.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercial Letter of Credit” means any Letter of Credit that is drawable upon
presentation of a sight draft and other documents evidencing the sale or
shipment of goods purchased by the Borrower and its Subsidiaries in the ordinary
course of business.

“Committed Notes” means the promissory notes provided for by Section 2.2 (other
than the Swingline Note) and all amendments, restatements or other modifications
thereof.

“Commitment” means, as to each Lender, such Lender’s Revolving Commitment and/or
such Lender’s Term A Loan Commitment.

“Commitment Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment, the percentage (carried out to
the ninth decimal place) of the Aggregate Revolving Commitments represented by
such Lender’s Revolving Commitment at such time; provided that if the commitment
of each Lender to make Revolving Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 13.2 or if
the Aggregate Revolving Commitments have expired, then the Commitment Percentage
of each Lender shall be determined based on the Commitment Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments,
(b) with respect to such Lender’s Term A Loan Commitment, the percentage
(carried out to the ninth decimal place) of the aggregate Term A Loan
Commitments represented by such Lender’s Term A Loan Commitment at such time and
(c) with respect to such Lender’s portion of any outstanding class of Term Loan
at any time, the percentage (carried out to the ninth decimal place) of the
outstanding principal amount of such class of Term Loan held by such Lender at
such time. The initial Commitment Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Acceptance or other documentation pursuant to which such Lender becomes a party
hereto, as applicable. The Commitment Percentages shall be subject to adjustment
as provided in Section 5.10.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate in substantially the form of
Exhibit D, properly completed and executed by the chief financial officer or
Treasurer of the Borrower.

“Continue,” “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 4.5, from one Interest Period to the next Interest Period of
a Libor Loan as a Libor Loan.

“Convert,” “Conversion” and “Converted” shall refer to a conversion pursuant to
Section 4.5 or Article 6 of Loans of one Type into Loans of the other Type.

 

5



--------------------------------------------------------------------------------

“Debt” means, with respect to any Person at any time (without duplication): (a)
all obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, notes, debentures or other similar instruments;
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than ninety (90)
days or that are being contested in good faith by appropriate proceedings
diligently pursued and for which adequate reserves have been established in
accordance with GAAP; (d) all Capital Lease Obligations of such Person;
(e) Guarantees by such Person of indebtedness, liabilities or obligations of the
kinds described in clauses (a), (b), (c), (f), (g), (i) and (j) of this
definition; (f) all indebtedness, liabilities and obligations of the types
described in the foregoing clauses (a) through (e) secured by a Lien existing on
Property owned by such Person, whether or not the indebtedness, liabilities and
obligations secured thereby have been assumed by such Person or are non-recourse
to such Person; provided, however, that the amount of such Debt of any Person
described in this clause (f) shall, for purposes of this Agreement, be deemed to
be equal to the lesser of (i) the aggregate unpaid amount of such Debt or
(ii) the fair market value of the Property encumbered, as determined by the
Agent in its discretion; (g) all reimbursement obligations of such Person
(whether contingent or otherwise) in respect of letters of credit, bankers’
acceptances, surety or other bonds and similar instruments; (h) all vested
obligations of such Person for the payment of money under any earn-out or
similar arrangements providing for the deferred payment of the purchase price
for any property to the extent that any such obligations are, according to GAAP,
reflected as a capitalized liability on a balance sheet of such Person; (i) all
indebtedness, liabilities and obligations of such Person under any Hedge
Agreement (valued at the net amount of obligations thereunder); and (j) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product to
which such Person is a party, where such transaction is considered borrowed
money indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP. The Debt of any Person shall include the Debt of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, but only to the extent to which there is recourse to such Person
for payment of such Debt.

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

“Default Rate” means, in respect of any principal of any Loan or any other
amount payable by the Borrower under any Loan Document, a rate per annum equal
to the sum of two percent (2.00%), plus the Applicable Rate for Base Rate Loans
as in effect from time to time (provided that for amounts outstanding as Libor
Loans, the “Default Rate” for such principal shall be two percent (2.00%), plus
the Applicable Rate for Libor Loans for the remainder of the applicable Interest
Period as provided in Section 4.1, and, thereafter, the rate provided for above
in this definition).

“Defaulting Lender” means, subject to Section 5.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower or Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written

 

6



--------------------------------------------------------------------------------

request by the Agent or the Borrower, to confirm in writing to the Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Capital Stock in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above, and of the effective date of such status, shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 5.10(b)) as of the date established therefor by the Agent in
a written notice of such determination, which shall be delivered by the Agent to
the Borrower and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disclosure Letter” means the disclosure letter, dated as of the Closing Date,
delivered by the Borrower to the Agent for the benefit of the Lenders, as
amended or otherwise modified from time to time.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of any political subdivision of the United States, other than any
such Subsidiary substantially all of the assets of which consist of Capital
Stock of one or more Subsidiaries that are “controlled foreign corporations”
within the meaning of Section 957 of the Code.

“EBITDAR” means, for any period, the total of the following calculated for the
Borrower and its Subsidiaries, without duplication, on a consolidated basis for
such period:

(a) Net Income; plus

(b) any provision for (or less any benefit from) income or franchise taxes to
the extent included in the determination of Net Income; plus

(c) Interest Expense to the extent included in the determination of Net Income;
plus

(d) amortization and depreciation expense to the extent included in the
determination of Net Income; plus

(e) expenses resulting from any non-cash compensation charges arising from any
grant of stock, stock options, stock-settled stock appreciation rights,
restricted stock units, or other equity based compensation, provided that such
expenses are and will be non-cash items in the period when taken and in all
later fiscal periods to the extent included in the determination of Net Income;
plus

 

7



--------------------------------------------------------------------------------

(f) other non-cash, non-recurring charges to the extent included in the
determination of Net Income (including by way of example, but not limited to,
asset write-offs associated with store or facility closings, asset impairments
associated with underperforming stores, asset write-offs associated with real
Property dispositions, and asset write-offs associated with obsolete or
underperforming information technology assets); plus

(g) all lease and rent expense for any real Property to the extent included in
the determination of Net Income, plus

(h) non-recurring cash expenses relating to store closings, other discontinued
operations or infrastructure downsizing (including by way of example, but not
limited to, store closings, call center closings, distribution center closings
and severance packages) in an aggregate amount not to exceed $75,000,000 in the
aggregate during the term of this Agreement, to the extent included in the
determination of Net Income, minus

(i) other non-recurring gains to the extent included in the determination of Net
Income.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 15.7(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 15.7(b)(iii)).

“Environmental Laws” means any and all federal, state and local laws,
regulations and requirements regulating health, safety or the environment.

“Environmental Liabilities” means, as to any Person, all indebtedness,
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, expert
and consulting fees and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand,
by any Person, whether based in contract, tort, implied or express warranty,
strict liability or criminal or civil statute, including any Environmental Law,
Permit, order or agreement with any Governmental Authority or other Person,
arising from environmental, health or safety conditions or the Release or
threatened Release of a Hazardous Material into the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower or any Subsidiary of the Borrower or
is under common control (within the meaning of Section 414(c) of the Code) with
the Borrower or any Subsidiary of the Borrower.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Libor Rate for each outstanding Libor Loan
shall be adjusted automatically as of the effective date of any change in the
Eurocurrency Reserve Percentage.

“Event of Default” has the meaning specified in Section 13.1.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 15.30 and any comparable
provision of the applicable Guaranty and any and all guarantees of such
Guarantor’s Swap Obligations by other Loan Parties) at the time the Guaranty of
such Guarantor, or grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a “master agreement” governing more than one Hedge Agreement, such
exclusion shall apply to only the portion of such Swap Obligation that is
attributable to Hedge Agreements for which such Guaranty or security interest is
or becomes illegal.

“Existing Agreement” has the meaning specified in the recitals to this
Agreement.

“Existing Letters of Credit” means the letters of credit issued by Bank of
America and listed on Schedule 1.1 hereto.

“Existing Maturity Date” has the meaning specified in Section 2.7(b).

“Extending Lender” has the meaning specified in Section 2.7(a).

“Extension Request Date” has the meaning specified in Section 2.7(a).

“Facility Fee Rate” has the meaning specified in Section 4.2.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements.

 

9



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Agent. Notwithstanding the foregoing, if the Federal Funds
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

“Fee Letter” means the certain letter agreement dated as of December 6, 2017
among the Borrower, MLPFS and Bank of America.

“Fiscal Period” means one of the three fiscal periods in a Fiscal Quarter each
of which is approximately one calendar month in duration. There are twelve (12)
Fiscal Periods in a Fiscal Year.

“Fiscal Quarters” means one of four thirteen (13) week or, if applicable,
fourteen (14) week quarters in a Fiscal Year, with the first of such quarters
beginning on the first day of a Fiscal Year and ending on the Sunday of the
thirteenth (or fourteenth, if applicable) week in such quarter.

“Fiscal Year” means the Borrower’s fiscal year for financial accounting purposes
beginning on the Monday following the Sunday nearest January 31 of each year and
ending on the Sunday nearest January 31 of the following year. The current (as
of the date hereof) Fiscal Year of the Borrower will end on January 28, 2018.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Commitment Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Commitment Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, with respect to any Person (the “subject Person”) at any
time (without duplication): (a) Debt described in clauses (a), (b), (c), (d),
(f) and (g) of the definition of Debt, other than Debt consisting of Undrawn
Letters of Credit, and (b) Guarantees by the subject Person of Funded Debt (as
described in clause (a) preceding) of any other Person.

 

10



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles, applied on a “consistent
basis” (as such phrase is interpreted in accordance with Section 1.3), as set
forth in Opinions of the Accounting Principles Board of the American Institute
of Certified Public Accountants and/or in statements of the Financial Accounting
Standards Board and/or their respective successors and which are applicable in
the circumstances as of the date in question.

“Governmental Authority” means any nation or government, any federal, state,
county, municipal, parish, provincial, township or other political subdivision
thereof, and any department, commission, board, court, agency or other
instrumentality or entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” means any indebtedness, liability or obligation, contingent or
otherwise, of any Person directly or indirectly guaranteeing any Debt of any
other Person or indemnifying such other Person for any Debt and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of such Person (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt (whether arising by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, to take-or-pay or to maintain financial
statement conditions or otherwise) or (b) entered into for the purpose of
assuring in any other manner to the obligee of such Debt the payment thereof or
to protect the obligee against loss in respect thereof (in whole or in part);
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business. The amount of any Guarantee shall
be deemed to be equal to the lesser of (y) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or (z) the maximum amount for which such guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guaranteeing
Person may be liable are not stated or determinable, in which case the amount of
such Guarantee shall be such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof as mutually determined by the Borrower
and the Agent in good faith. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor” means any Person who is or becomes a party to any Guaranty of the
Obligations or any part thereof, including each Domestic Subsidiary of the
Borrower who is a party to the Subsidiary Guaranty pursuant to the terms of
Article 7.

“Guaranty” means the Subsidiary Guaranty or any other guaranty agreement
executed and delivered by a Person in favor of the Agent, for the benefit of the
Agent and the Lenders, and any and all amendments, restatements or other
modifications thereof, and “Guaranties” means all of such agreements,
collectively.

“Hazardous Material” means any substance, product, waste, pollutant, chemical,
contaminant, insecticide, pesticide, constituent or material which is or becomes
listed, regulated or addressed under any Environmental Law as a result of its
hazardous or toxic nature.

“Hedge Agreement” means any agreement, device or arrangement designed to protect
a Person from the fluctuations of interest rates, exchange rates or forward
rates applicable to its assets, liabilities or exchange transactions, including,
but not limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap, swap or
collar protection agreements, forward rate currency or interest rate options and
commodity hedging, as the same may be amended or modified and in effect from
time to time, and any cancellation, buy-back, reversal, termination or
assignment of any of the foregoing.

 

11



--------------------------------------------------------------------------------

“Incremental Facility Amendment” has the meaning specified in Section 2.6.

“Incremental Facility Loans” has the meaning specified in Section 2.6.

“Incremental Revolving Commitments” has the meaning specified in Section 2.6.

“Incremental Revolving Loans” has the meaning specified in Section 2.6.

“Incremental Term Facility” has the meaning specified in Section 2.6.

“Incremental Term Loans” has the meaning specified in Section 2.6.

“Indemnified Liabilities” has the meaning specified in Section 15.2.

“Indemnitees” has the meaning specified in Section 15.2.

“Interest Expense” means, for any period and for any Person, the sum of
(a) interest expense of such Person calculated without duplication on a
consolidated basis for such period in accordance with GAAP, plus (b) interest
expenses paid under Hedge Agreements during such period minus (c) interest
payments received under Hedge Agreements during such period.

“Interest Period” means, as to each Libor Loan, the period commencing on the
date such Loan is disbursed or Converted to or Continued as a Libor Loan and
ending on the date one week or one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing, Conversion or Continuation;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period shall extend beyond the Maturity Date;

(d) (i) with respect to Revolving Loans, no more than ten (10) Interest Periods
shall be in effect at the same time and (ii) with respect to Term Loans, no more
than ten (10) Interest Periods shall be in effect at the same time; and

(e) no Interest Period for any Libor Loan shall have a duration of less than one
(1) week and, if the Interest Period would otherwise be a shorter period, the
related Libor Loan shall not be available hereunder.

“Investments” has the meaning specified in Section 11.5.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

12



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means an agreement to be executed by a Person pursuant to
the terms of Section 7.2, in substantially the form of Exhibit G.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Commitment Percentage.
All L/C Advances shall be denominated in US Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in US Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of America, (b) Wells Fargo, or (c) any successor
issuer of Letters of Credit hereunder. In the event there is more than one L/C
Issuer at any time, references herein and in the other Loan Documents to the L/C
Issuer shall be deemed to refer to the L/C Issuer in respect of the applicable
Letter of Credit or to all L/C Issuers, as the context requires.

“L/C Obligations” means, as at any date of determination, the US Dollar
Equivalent of aggregate undrawn amount of all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts, including all outstanding L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.8. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph of this
Agreement and, unless the context requires otherwise, includes the L/C Issuer
and the Swingline Lender.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a Standby Letter of
Credit or a Commercial Letter of Credit. Letters of Credit may be issued in US
Dollars or in an Alternative Currency. Notwithstanding anything to the contrary
contained herein, a letter of credit (other than the Existing Letters of Credit)
issued by an L/C Issuer other than Bank of America shall not be a “Letter of
Credit” for purposes of the Loan Documents until such time as the Agent has been
notified in writing of the issuance thereof by the applicable L/C Issuer and has
confirmed with such L/C Issuer that there exists adequate availability under the
Aggregate Revolving Commitments to issue such letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in such form as shall at any time be
in use by the L/C Issuer.

“Letter of Credit Sublimit” means an amount equal to $75,000,000; provided,
however, that with respect to (i) Bank of America, in its capacity as an L/C
Issuer, the Letter of Credit Sublimit shall be $37,500,000 and (ii) Wells Fargo,
in its capacity as an L/C Issuer, the Letter of Credit Sublimit shall be
$37,500,000. The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Revolving Commitments.

 

13



--------------------------------------------------------------------------------

“Leverage Ratio” means, as of any period end and determined on a consolidated
basis for the Borrower and its Subsidiaries, the ratio of (a) Total Adjusted
Funded Debt to (b) EBITDAR.

“Libor Base Rate” means

(a) with respect to any Credit Extension:

(i) denominated in a Libor Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“Libor”) or a comparable or successor rate which
rate is approved by the Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Agent from time to time) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; or

(ii) denominated in any Non-Libor Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Agent and the Lenders pursuant to
Section 1.6; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to Libor, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Agent in connection with any rate set forth in this definition, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Agent, such approved rate shall be applied in a manner as otherwise
reasonably determined by the Agent and (ii) if the Libor Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

“Libor Loan” means any Loan that bears interest at a rate based upon clause
(a) of the definition of Libor Base Rate. Libor Loans may be denominated in US
Dollars or in an Alternative Currency.

“Libor Quoted Currency” means each of the following currencies: US Dollars,
Euro, Sterling, and Yen, in each case as long as there is a published Libor rate
with respect thereto.

“Libor Rate” means for any Interest Period with respect to any Libor Loan, a
rate per annum determined by the Agent to be equal to the quotient obtained by
dividing (a) the Libor Base Rate for such Libor Loan for such Interest Period by
(b) one minus the Eurocurrency Reserve Percentage for such Libor Loan for such
Interest Period.

“Libor Rate Margin” has the meaning specified in Section 4.2.

“Libor Screen Rate” means the Libor quote on the applicable screen page the
Agent designates to determine Libor (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).

 

14



--------------------------------------------------------------------------------

“Libor Successor Rate Conforming Changes” means, with respect to any proposed
Libor Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Agent, to reflect the adoption of such Libor Successor Rate
and to permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such Libor Successor Rate exists, in
such other manner of administration as the Agent determines in consultation with
the Borrower).

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority or other encumbrance of any kind
or nature whatsoever (including any conditional sale or title retention
agreement), whether arising by contract, operation of law or otherwise.

“Loan” means a Revolving Loan, a Swingline Loan or the Term A Loan and shall
include, as the context requires, any Incremental Facility Loan.

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, each
Issuer Document, the Disclosure Letter, any Joinder Agreement, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 5.9, the Fee Letter, each Incremental Facility Amendment and any and all
amendments, modifications, supplements, renewals, extensions or restatements
thereof.

“Loan Parties” means the Borrower and the Guarantors, and “Loan Party” means any
one of them.

“London Banking Day” means any day on which dealings in US Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Margin Adjustment Date” has the meaning specified in Section 4.2.

“Material Adverse Effect” means any material adverse effect, or the occurrence
of any event or the existence of any condition that could reasonably be expected
to have a material adverse effect, on (a) the business or financial condition,
prospects, performance or operations of the Borrower individually or the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
individually or the Borrower and its Subsidiaries taken as a whole to pay and
perform the obligations for which it or they, as applicable, are responsible
when due or (c) the validity or enforceability of (i) any of the Loan Documents
or (ii) the rights and remedies of the Agent or the Lenders under any of the
Loan Documents.

“Maturity Date” means (a) with respect to Revolving Loans, Swingline Loans and
the Revolving Commitments, January 8, 2023; provided, however, with respect to
Lenders that have extended such maturity pursuant to Section 2.7, then such
Maturity Date for such Lenders shall be such extended maturity date as
determined pursuant to such Section; and (b) with respect to the Term A Loan,
January 8, 2021, provided, however, in each case, if such date is not a Business
Day, the applicable Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 15.11.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).

 

15



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate at any time within the six (6) year period preceding the date hereof
or hereafter and which is covered by Title IV of ERISA.

“Net Income” means, for any period and any Person, such Person’s consolidated
net income (or loss) determined in accordance with GAAP, but excluding the
income of any other Person (other than Subsidiaries) in which such Person or any
Subsidiary of such Person has an ownership interest, unless received by such
Person or a Subsidiary of such Person in a cash distribution.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.7(a).

“Non-Libor Quoted Currency” means any currency other than a Libor Quoted
Currency.

“Notes” means the Committed Notes and the Swingline Note.

“Obligations” means any and all (a) obligations, indebtedness and liabilities of
the Borrower to the Agent and the Lenders, or any of them, arising pursuant to
this Agreement or any other Loan Document or otherwise with respect to any Loan
or any Letter of Credit, whether now existing or hereafter arising, whether
direct, indirect, fixed, contingent, liquidated, unliquidated, joint, several or
joint and several, including the obligation of the Borrower to repay the Loans,
interest on the Loans and all fees, costs and expenses (including Attorney
Costs) provided for in the Loan Documents, (b) indebtedness, liabilities and
obligations of the Borrower under any Hedge Agreement that the Borrower may
enter into with the Agent, any Lender or any of their respective Affiliates if
and to the extent that such Hedge Agreement is permitted in accordance with
Section 11.1(i) (provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party) and
(c) obligations under any Treasury Management Agreement between any Loan Party
and the Agent, any Lender or any of their respective Affiliates.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offering Memorandum” means the confidential offering memorandum distributed to
the Lenders on or about December, 2017, prepared and distributed by the
Arrangers with respect to the syndication of the credit facilities evidenced by
this Agreement.

“Other Taxes” has the meaning specified in Section 6.6(b).

“Outstanding Amount” means (i) with respect to any Loans on any date, the
US Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Loans, as the case may be, occurring on such date; and (ii) with respect to L/C
Obligations on any date, the US Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other change in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursement of any outstanding unpaid drawing under any Letter of
Credit or any reduction in the maximum amount available for drawing under any
Letter of Credit taking effect on such date.

 

16



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in US Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Agent or the L/C Issuer as the case may be, in accordance
with banking industry rules on interbank compensation, and (b) with respect to
any amount denominated in an Alternative Currency, the rate of interest per
annum at which overnight deposits in the applicable Alternative Currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for such currency to
major banks in such interbank market.

“Participant” has the meaning specified in Section 15.7(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

“Permit” means any permit, certificate, approval order, license or other
authorization.

“Permitted Acquisition” means any acquisition of the Capital Stock of a Person
or any acquisition of Property which constitutes a significant or material
portion of an existing business of a Person, in each case, in a transaction that
satisfies each of the following requirements:

(a) No Default; Pro Forma Compliance. Both before and after giving effect to
such acquisition and any Loans requested to be made in connection therewith,
(i) no Default exists or will exist or would result therefrom, and (ii) in the
case of any such Acquisition involving aggregate consideration of $20,000,000 or
more, the Borrower shall be in pro forma compliance with Article 12 as of the
date of and after giving effect to such acquisition;

(b) Structure. If the proposed acquisition is an acquisition of the Capital
Stock of a Target, the acquisition will be structured so that the Target will
become a Wholly-Owned Subsidiary; if the proposed acquisition is an acquisition
of assets, the acquisition will be structured so that the Borrower or a
Wholly-Owned Subsidiary shall acquire such assets; and, if the proposed
acquisition is the acquisition of a Person, the Board of Directors of such
Person has approved such acquisition;

(c) Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries
shall, as a result of or in connection with any such acquisition, assume or
incur any contingent liabilities (whether relating to environmental, tax,
litigation or other matters) that could reasonably be expected, as of the date
of such acquisition, to result in the existence or occurrence of a Material
Adverse Effect; and

(d) Lines of Business. The Target shall be engaged in substantially the same
line or lines of business, or a business reasonably related or complementary
thereto, as the Borrower and its Subsidiaries.

“Permitted Liens” means the Liens permitted by Section 11.2.

“Permitted Sale-Leaseback” means a transaction designed to reduce state tax
liability whereby the Borrower or one of its Subsidiaries sells Property to
another Person which finances the purchase price of such Property by selling
notes to, or otherwise borrowing from, the Borrower or one of its Subsidiaries
and leases such Property to the seller in an operating lease transaction.

 

17



--------------------------------------------------------------------------------

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority
or other entity.

“Plan” means any employee benefit plan established or maintained by the Borrower
or any ERISA Affiliate and which is subject to Title IV of ERISA.

“Platform” has the meaning specified in Section 10.1.

“Principal Office” – see Schedule 15.12.

“Prohibited Transaction” means any transaction described in Section 406 or 407
of ERISA or Section 4975(c)(1) of the Code for which no statutory or
administrative exemption applies.

“Property” means, for any Person, property or assets of all kinds, real,
personal or mixed, tangible or intangible (including all rights relating
thereto), whether owned or acquired on or after the Closing Date.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 10.1.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December of each year, the first of which shall be March 30, 2018.

“Register” has the meaning specified in Section 15.7(c).

“Regulation D” means Regulation D of the FRB, as the same may be amended,
modified or supplemented from time to time or any successor regulation therefor.

“Regulation U” means Regulation U of the FRB, as the same may be amended,
modified or supplemented from time to time or any successor regulation therefor.

“Regulatory Change” means, with respect to any Lender, the occurrence after the
Closing Date of any of the following: (a) any change (other than with respect to
taxes excluded by the first sentence of Section 6.6(a)) in U.S. federal, state
or foreign laws, rules, regulations, directives, guidelines, decisions or
treaties (including Regulation D); (b) the adoption, taking effect or making of
any guideline, law, rule, regulation, decision, directive or request (other than
with respect to taxes excluded by the first sentence of Section 6.6(a)) applying
to a class of lenders including such Lender of or under any U.S. federal or
state or any foreign laws or regulations (whether or not having the force of
law) by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof; or (c) any change in the
administration, interpretation or application of any law, rule, regulation,
directive, guideline, decision or treaty (whether or not having the force of
law) by any Governmental Authority or

 

18



--------------------------------------------------------------------------------

monetary authority charged with the interpretation or administration thereof;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers and advisors of such Person and of such Person’s
Affiliates.

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching or migration of
Hazardous Materials into the indoor or outdoor environment or into or from
Property owned or leased by such Person, including the migration of Hazardous
Materials through or in the air, soil, surface water, ground water or property,
in violation of Environmental Laws.

“Remedial Action” means all actions required under applicable Environmental Laws
to (a) clean up, remove, treat or otherwise address Hazardous Materials in the
indoor or outdoor environment, (b) prevent the Release or threat of Release or
minimize the further Release of Hazardous Materials or (c) perform pre-remedial
studies and investigations and post-remedial monitoring and care; provided that
“Remedial Action” shall not include such actions taken in the normal course of
business and in material compliance with Environmental Laws.

“Reportable Event” means any of the events set forth in Section 4043 of ERISA
for which the 30-day notice requirement has not been waived by the PBGC.

“Required Lenders” means Lenders having more than fifty percent (50.0%) of the
aggregate unused Commitments and Total Outstandings (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition); provided,
however, that the unused Commitments of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided, further, that
the amount of any participation in any Swingline Loan and Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swingline Lender or L/C Issuer, as the case may be, in making such
determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Borrower and, solely
for purposes of notices given pursuant to Articles III and V, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Agent. Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Libor Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a Libor Loan denominated in an
Alternative Currency pursuant to Section 4.5, and (iii) such additional

 

19



--------------------------------------------------------------------------------

dates as the Agent shall determine or the Required Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Agent or the L/C Issuer shall determine or the Required Lenders shall require.

“Revolving Commitment” means, as to each Lender, the obligation of such Lender
to (a) make Revolving Loans pursuant to Section 2.1(a) and (b) purchase
participations in L/C Obligations and Swingline Loans in an aggregate principal
amount at any one time outstanding up to but not exceeding the US Dollar amount
set forth opposite the name of such Lender on Schedule 2.1 (or if applicable,
the most recent Assignment and Acceptance executed by such Lender) under the
heading “Revolving Commitment,” as the same may be reduced or terminated
pursuant to Section 2.5 or Section 13.2 or increased pursuant to Section 2.6.
Revolving Commitments shall include any Incremental Revolving Commitment.

“Revolving Loan” has the meaning specified in Section 2.1(a).

“Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Agent or the L/C Issuer, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Alternative Currency.

“Sanction(s)” means any economic, financial or trade sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities” means any stock, shares, options, warrants, voting trust
certificates or other instruments evidencing an ownership interest or a right to
acquire an ownership interest in a Person or any bonds, debentures, notes or
other evidences of indebtedness for borrowed money, secured or unsecured.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

20



--------------------------------------------------------------------------------

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Agent or the L/C
Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Agent or the
L/C Issuer may obtain such spot rate from another financial institution
designated by the Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” means, (a) when used to determine the relationship of a Person (the
“parent”) to another Person, a Person (the “subsidiary”) of which an aggregate
of more than fifty percent (50.0%) or more of the Capital Stock is owned of
record or beneficially by the parent, or by one or more Subsidiaries of the
parent, or by the parent and one or more Subsidiaries of the parent, (i) if the
holders of such Capital Stock (A) are ordinarily, in the absence of
contingencies, entitled to vote for the election of a majority of the directors
(or other individuals performing similar functions) of the subsidiary, even
though the right so to vote has been suspended by the happening of such a
contingency or (B) are entitled, as such holders, to vote for the election of a
majority of the directors (or individuals performing similar functions) of the
subsidiary, whether or not the right so to vote exists by reason of the
happening of a contingency or (ii) in the case of Capital Stock which is not
issued by a corporation, if such ownership interests constitute a majority
voting interest and (b) when used with respect to a Plan, ERISA or a provision
of the Code pertaining to employee benefit plans, means, with respect to the
parent, any corporation, trade or business (whether or not incorporated) which
is under common control with the parent and is treated as a single employer with
the parent under Section 414(b) or Section 414(c) of the Code and the
regulations thereunder.

“Subsidiary Guarantor” means a Domestic Subsidiary of the Borrower which is a
Guarantor hereunder.

“Subsidiary Guaranty” means a guaranty agreement executed and delivered by a
Subsidiary of the Borrower in favor of the Agent, for the benefit of the Agent
and the Lenders, in substantially the form of Exhibit E, as such guaranty
agreement may be amended, restated or otherwise modified from time to time.

“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.1(b).

 

21



--------------------------------------------------------------------------------

“Swingline Note” means the swingline promissory note provided for by Section 2.2
and all amendments, restatements or other modifications thereof.

“Swingline Sublimit” means an amount equal to the lesser of (a) $40,000,000 and
(b) the Aggregate Revolving Commitments. The Swingline Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Tangible Net Worth” means the Borrower’s (a) consolidated shareholders’ equity
(including Capital Stock, additional paid-in capital and retained earnings)
minus (b) all consolidated intangible assets, each as determined in accordance
with GAAP.

“Target” means the Person who is to be acquired or whose assets are to be
acquired by the Borrower or a Wholly Owned Subsidiary in connection with a
Permitted Acquisition.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which the TARGET2 (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

“Taxes” has the meaning specified in Section 6.6.

“Term A Loan” has the meaning specified in Section 2.1(c).

“Term A Loan Commitment” means, as to each Lender, the obligation of such Lender
to make its portion of the Term A Loan to the Borrower pursuant to
Section 2.1(c), in the principal amount set forth opposite such Lender’s name on
Schedule 2.1. The aggregate principal amount of the Term A Loan Commitments of
all of the Lenders as in effect on the Closing Date is $300,000,000.

“Term Loan” means the Term A Loan and any Incremental Term Loan.

“Termination Event” means (a) a Reportable Event, (b) the filing of a notice of
intent to terminate a Plan or the treatment of a Plan amendment as a termination
under Section 4041 of ERISA or (c) the institution of proceedings to terminate a
Plan by the PBGC under Section 4042 of ERISA or the appointment of a trustee to
administer any Plan.

“Total Adjusted Funded Debt” means, as of any date of determination, with
respect to the Borrower and its Subsidiaries, (a) the average outstanding
principal balance of all Funded Debt of such Persons as of the end of each of
the immediately preceding twelve (12) Fiscal Periods, plus (b) without
duplication, all lease and rent expense for any real Property for the preceding
four (4) Fiscal Quarters multiplied by six (6).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all L/C Obligations.

 

22



--------------------------------------------------------------------------------

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Type” means any type of Loan (i.e., a Base Rate Loan or a Libor Loan).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Undrawn Letter of Credit” means any outstanding commercial or documentary, or
stand-by letter of credit issued for the account of the Borrower or any
Subsidiary of the Borrower under which (a) a drawing for payment has not been
made by the beneficiary, (b) a drawing for payment has been made by the
beneficiary and was timely paid by the Borrower or such Subsidiary in accordance
with the terms thereof and a balance remains undrawn pursuant to the terms
thereof or (c) a drawing has been made and remains unpaid by the Borrower or
such Subsidiary and such drawing has been outstanding for a period not in excess
of three (3) Business Days.

“Unfunded Vested Accrued Benefits” means, with respect to any Plan at any time,
the amount (if any) by which (a) the present value of all vested nonforfeitable
benefits under such Plan exceeds (b) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan.

“Unreimbursed Amount” has the meaning set forth in Section 3.3(a).

“U.S.” or “United States” means the United States of America.

“US Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in US Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in US
Dollars as determined by the Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of US Dollars with such Alternative
Currency.

“US Dollars” and “$” mean lawful money of the U.S.

“Voting Stock” means Capital Stock of a Person having by the terms thereof
ordinary voting power to elect a majority of the board of directors (or similar
governing body) of such Person (irrespective of whether or not at the time
Capital Stock of any other class or classes of such Person shall have or might
have voting power by reason of the happening of any contingency).

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wholly-Owned Subsidiary” means any Subsidiary of the Borrower that is owned
100% (excluding any directors’ qualifying shares required by law) by the
Borrower and/or another Wholly-Owned Subsidiary of the Borrower.

 

23



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean the lawful currency of Japan.

Section 1.2 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “hereof’, “herein”, “hereunder” and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise specified, all Article,
Exhibit, Section and Schedule references pertain to Articles, Exhibits,
Sections and Schedules of this Agreement.

(ii) The term “including” is not limiting and means “including without
limitation.”

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(c) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

(d) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms. Unless otherwise expressly provided,
any reference to any action of the Agent or any Lender by way of consent,
approval or waiver shall be deemed modified by the phrase “in its/their sole
discretion.”

(e) Terms used herein that are defined in the UCC, unless otherwise defined
herein, shall have the meanings specified in the UCC.

Section 1.3 Accounting Terms and Determinations. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Agent and the Lenders hereunder shall be
prepared, in accordance with GAAP on a “consistent basis” with those used in the
preparation of the financial statements referred to in Section 9.2. All
calculations made for the purposes of determining compliance with the provisions
of this Agreement shall be made by application of GAAP on a “consistent basis”
with those used in the preparation of the financial statements referred to in
Section 9.2. Accounting principles are applied on a “consistent basis” when the
accounting principles applied in a current period are comparable in all material
respects to those accounting principles applied in a preceding period. Changes
in the application of accounting principles which do not have a material impact
on calculating the financial covenant herein shall be deemed comparable in all
material respects to accounting principles applied in a preceding period. To
enable the ready and consistent determination

 

24



--------------------------------------------------------------------------------

of compliance by the Borrower with its obligations under this Agreement, the
Borrower will not, nor will it permit any of its Subsidiaries to, change the
manner in which either the last day of its Fiscal Year or the last day of each
of the first three Fiscal Quarters of its Fiscal Year is determined without the
prior written consent of the Required Lenders. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
this Agreement, and either the Borrower or the Required Lenders shall so
request, the Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Loan Parties and their Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 on financial liabilities shall be disregarded.

Section 1.4 Time of Day. Unless otherwise indicated, all references in this
Agreement to times of day shall be references to San Francisco, California time.

Section 1.5 Exchange Rates; Currency Equivalents.

(a) The Agent or the L/C Issuer, as applicable, shall determine the Spot Rates
as of each Revaluation Date to be used for calculating US Dollar Equivalent
amounts of Loans and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by the Borrower hereunder or calculating
financial covenant(s) hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than US Dollars) for purposes of the
Loan Documents shall be such US Dollar Equivalent amount as so determined by the
Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with, the borrowing, Conversion,
Continuation or prepayment of a Libor Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in US Dollars, but the Libor Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such US Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Agent or the L/C Issuer, as the case may be.

Section 1.6 Additional Alternative Currencies.

(a) The Borrower may from time to time request that Libor Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than US Dollars) that is readily available
and freely transferable and convertible into US Dollars. In the case of any such
request with respect to the making of Libor Loans, such request shall be subject
to the approval of the Agent and the Lenders; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Agent and the L/C Issuer.

 

25



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Agent not later than 8:00 a.m.,
twenty (20) Business Days prior to the date of the desired extension of credit
(or such other earlier or date as may be agreed by the Agent and, in the case of
any such request pertaining to Letters of Credit, the L/C Issuer, in its or
their sole discretion). In the case of any such request pertaining to Libor
Loans, the Agent shall promptly notify each Lender thereof; and in the case of
any such request pertaining to Letters of Credit, the Agent shall promptly
notify the L/C Issuer thereof. Each Lender (in the case of any such request
pertaining to Libor Loans) or the L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Agent, not later than
8:00 a.m., ten (10) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Libor Loans or the issuance
of Letters of Credit, as the case may be, in such requested currency. Any
failure by a Lender or the L/C Issuer, as the case may be, to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Libor Loans to be made or Letters of Credit to be issued in such
requested currency.

(c) If the Agent and all the Lenders consent to making Libor Loans in such
requested currency, the Agent shall so notify the Borrower and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any borrowing of Libor Loans; and if the Agent and the
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.6, the
Agent shall promptly so notify the Borrower.

Section 1.7 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Libor Loan in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Libor Loan, at the end of the then
current Interest Period.

(b) Each provision of this Agreement to the extent relating to Alternative
Currency shall be subject to such reasonable changes of construction as the
Agent may from time to time specify to be appropriate to reflect the adoption of
the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

(c) Each provision of this Agreement to the extent relating to Alternative
Currency also shall be subject to such reasonable changes of construction as the
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

Section 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
US Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the US Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

26



--------------------------------------------------------------------------------

Section 1.9 Covenant Acquisition/Disposition Adjustments.

(a) Except as otherwise expressly provided herein, for purposes of calculating
the financial covenant in Article 12 for any period (or a portion of a period)
that includes the date of the consummation of a Permitted Acquisition involving
aggregate consideration of $20,000,000 or more, the EBITDAR of such acquired
Person or line of business (such EBITDAR to be formulated on the basis of the
definition of EBITDAR set forth herein) shall be included in the determination
of EBITDAR, as if the Permitted Acquisition had been consummated on the first
day of any such period of measurement (including pro forma adjustments arising
out of events which are directly attributable to such Permitted Acquisition, are
factually supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act of 1933, and as interpreted by the staff of the SEC,
which would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges, which pro forma adjustments shall
be certified by the chief financial officer of the Borrower).

(b) Covenant Disposition Adjustments. Except as otherwise expressly provided
herein, for purposes of calculating the financial covenant in Article 12 for any
period (or a portion of a period) that includes the date of any disposition of a
Subsidiary or line of business involving aggregate consideration of $20,000,000
or more, as applicable, EBITDAR shall be determined on a historical pro forma
basis to exclude the results of operations of such Subsidiary or line of
business, as applicable, so disposed (including pro forma adjustments arising
out of events which are directly attributable to such disposition, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act of 1933, and as interpreted by the staff of the SEC,
which would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges, which pro forma adjustments shall
be certified by the chief financial officer of the Borrower).

ARTICLE 2

CREDIT FACILITY

Section 2.1 Commitments; Loans.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement, each
Lender severally agrees to make loans (each such Loan, a “Revolving Loan”) to
the Borrower in US Dollars or in one or more Alternative Currencies from time to
time, subject to the provisions of Section 2.4, from the Closing Date to the
Maturity Date in an aggregate principal amount at any time outstanding up to but
not exceeding the amount of such Lender’s Revolving Commitment as then in
effect; provided, however, (i) the aggregate Outstanding Amount of the Revolving
Loans of such Lender plus such Lender’s Commitment Percentage of the Outstanding
Amount of all L/C Obligations plus such Lender’s Commitment Percentage of the
Outstanding Amount of all Swingline Loans shall not at any time exceed such
Lender’s Revolving Commitment, (ii) the Outstanding Amount of Revolving Loans
denominated in Alternative Currencies plus the Outstanding Amount of L/C
Obligations denominated in Alternative Currencies shall not at any time exceed
the Alternative Currency Sublimit, and (iii) the Total Revolving Outstandings
shall not at any time exceed the Aggregate Revolving Commitments.

 

27



--------------------------------------------------------------------------------

Subject to the foregoing limitations, and the other terms and provisions of this
Agreement, the Borrower may borrow, prepay and reborrow Revolving Loans
hereunder. Revolving Loans may be Base Rate Loans or Libor Loans. Until the
Maturity Date, the Borrower may Continue Libor Loans or Convert Revolving Loans
of one Type into Revolving Loans of another Type. Each Type of Revolving Loan
advanced by each Lender shall be established and maintained at such Lender’s
Applicable Lending Office for such Type of Revolving Loan.

(b) Swingline Loans. Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may from time to time request, and the Swingline Lender
may in reliance upon the agreements of the other Lenders set forth in this
Section 2.1(b) and in its discretion from time to time advance in US Dollars
(but shall in no event be obligated to advance), revolving loans which are to be
funded solely by the Swingline Lender (the “Swingline Loans”); provided,
however, that (i) the aggregate principal amount of the Swingline Loans
outstanding at any time shall not exceed the Swingline Sublimit and (ii) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments. The Swingline Lender shall give the Agent and each Lender written
notice of the aggregate outstanding principal amount of the Swingline Loans upon
the written request of the Agent or any Lender (but no more often than once
every calendar quarter). Furthermore, upon one (1) Business Day’s prior written
notice given by the Swingline Lender to the Agent and the other Lenders at any
time and from time to time (including at any time following the occurrence of a
Default) and, in any event, without notice on the Business Day immediately
preceding the Maturity Date, each Lender (including the Swingline Lender)
severally agrees, irrevocably and unconditionally, as provided in the first
sentence of Section 2.1(a), and notwithstanding anything to the contrary
contained in this Agreement, any Default or the inability or failure of the
Borrower or any of its Subsidiaries to satisfy any condition precedent to
funding any Loan contained in Article 8 (which conditions precedent shall not
apply to this sentence), to make a Revolving Loan, in the form of a Base Rate
Loan, in an amount equal to its Commitment Percentage of the aggregate principal
amount of the Swingline Loans then outstanding, and the proceeds of such
Revolving Loan shall be promptly paid by the Agent to the Swingline Lender and
applied as a repayment of the aggregate principal amount of the Swingline Loans
then outstanding. If for any reason any Swingline Loan cannot be refinanced by
such a borrowing of Revolving Loans that are Base Rate Loans, as described
above, the request for Revolving Loans that are Base Rate Loans submitted by the
Swingline Lender as set forth herein shall be deemed to be a request by the
Swingline Lender that each of the Lenders fund its risk participation in the
relevant Swingline Loans and each Lender’s payment to the Agent for the account
of the Swingline Lender shall be deemed payment in respect of such
participation. Subject to the other terms and provisions of this Agreement, the
Borrower may borrow, prepay and reborrow Swingline Loans hereunder. Swingline
Loans shall be Base Rate Loans.

(c) Term A Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term A Loan”)
to the Borrower in US Dollars in a single borrowing to occur within thirty days
following the Closing Date in an amount not to exceed such Lender’s Term A Loan
Commitment. Amounts repaid on the Term A Loan may not be reborrowed. The Term A
Loan may consist of Base Rate Loans or Libor Loans. Until the Maturity Date, the
Borrower may Continue Libor Loans or Convert any portion of the Term A Loan
consisting of one Type into another Type. Each Type of any portion of the Term A
Loan advanced by each Lender shall be established and maintained at such
Lender’s Applicable Lending Office for such Type of Loan.

(d) Incremental Term Loans. Incremental Term Loans shall be made in accordance
with the terms of the applicable Incremental Facility Amendment.

 

28



--------------------------------------------------------------------------------

Section 2.2 Notes. Upon the request of any Lender made through the Agent, the
Borrower shall execute and deliver to such Lender (through the Agent) a
promissory note, in substantially the form of Exhibit A (a “Committed Note”).
Upon request of the Swingline Lender made through the Agent, the Borrower shall
execute and deliver to the Swingline Lender (through the Agent) a promissory
note of the Borrower in substantially the form of Exhibit B (the “Swingline
Note”), dated the Closing Date.

Section 2.3 Repayment of Loans. The Borrower shall pay (a) to the Agent, for the
account of the Lenders, (i) the prepayments of Loans required pursuant to
Section 5.4(a) and (ii) the outstanding principal amount of the Revolving Loans,
the Term A Loan and Incremental Facility Loans on the applicable Maturity Date
and (b) to the Swingline Lender, the outstanding principal amount of the
Swingline Loans on the applicable Maturity Date (or such other times as required
by this Agreement).

Section 2.4 Use of Proceeds. Subject to the terms of this Agreement, the
proceeds of the Loans shall be used by the Borrower (a) to refinance the
Borrower’s existing indebtedness under the Existing Agreement, (b) to finance
capital expenditures by the Borrower and (c) for general corporate purposes,
including to finance working capital requirements of the Borrower and its
Subsidiaries.

Section 2.5 Termination or Reduction of Commitments. The Borrower shall have the
right to terminate fully or to reduce in part the unused portion of the
Aggregate Revolving Commitments or the unfunded Term A Loan Commitments at any
time and from time to time, provided that: (a) the Borrower shall not have the
right to terminate or reduce in part any unused portion of the Aggregate
Revolving Commitments that could or may be required to be advanced by the
Lenders to refinance Swingline Loans then outstanding; (b) the Borrower shall
give the Agent at least three (3) Business Days’ written notice of each such
termination or reduction as provided in Section 5.3; (c) each partial reduction
shall be in an aggregate amount at least equal to $10,000,000 or any multiple of
$5,000,000 in excess thereof; and (d) if, after giving effect to any reduction
of the Aggregate Revolving Commitments, the Alternative Currency Sublimit, the
Swingline Sublimit or the Letter of Credit Sublimit exceeds the Aggregate
Revolving Commitments, such sublimit shall be automatically reduced by the
amount of such excess. No Commitments may be reinstated after they have been
terminated or reduced. The Term A Loan Commitments shall automatically terminate
on the earlier to occur of (i) the borrowing of the Term A Loan and (ii) the
date that is thirty days after the Closing Date.

Section 2.6 Increase of Commitments.

(a) Incremental Facility Loans. Subject to the terms and conditions set forth
herein, the Borrower shall have the right, from time to time and upon at least
ten Business Days’ prior written notice to the Agent to request to increase any
existing Term Loan and/or add one or more tranches of new term loans (each such
increase or addition, “Incremental Term Loans”; and any credit facility
providing for any Incremental Term Loan being referred to as an “Incremental
Term Facility”) and/or increase the Aggregate Revolving Commitments (the
“Incremental Revolving Commitments”; and revolving loans made thereunder the
“Incremental Revolving Loans”); the Incremental Revolving Loans, together with
the Incremental Term Loans are referred to herein as the “Incremental Facility
Loans”) subject, however, in any such case, to satisfaction of the following
conditions precedent:

(i) the aggregate amount of all Incremental Revolving Commitments and
Incremental Term Loans effected pursuant to this Section 2.6 shall not exceed
$250,000,000;

 

29



--------------------------------------------------------------------------------

(ii) on the date on which any Incremental Facility Amendment is to become
effective, both immediately prior to and immediately after giving effect to the
incurrence of such Incremental Facility Loans and any related transactions, no
Default shall have occurred and be continuing;

(iii) on the date on which any Incremental Facility Amendment is to become
effective, after giving effect to the incurrence of such Incremental Facility
Loans to be made on such date and any related transactions, on a pro forma
basis, the Loan Parties shall be in compliance with the financial covenant set
forth in Article 12 recomputed as of the end of the period of the four fiscal
quarters most recently ended for which the Borrower has delivered financial
statements pursuant to Section 10.1;

(iv) the representations and warranties set forth in Article 9 shall be true and
correct in all material respects on and as of the date on which such Incremental
Facility Amendment is to become effective, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date;

(v) such Incremental Facility Loans shall be in a minimum amount of $10,000,000
and in integral multiples of $5,000,000 in excess thereof (or such lesser
amounts as agreed by the Agent);

(vi) any Incremental Revolving Commitments shall be made on the same terms and
provisions (other than upfront, arrangement or similar fees) as apply to the
existing Revolving Commitments, including with respect to maturity date,
interest rate and prepayment provisions, and shall not constitute a credit
facility separate and apart from the existing revolving credit facility set
forth in Section 2.1(a);

(vii) any Incremental Term Loan that is an increase to an existing Term Loan
shall be made on the same terms and provisions (other than upfront, arrangement
or similar fees) as apply to the existing Term Loan being increased, including
with respect to maturity date, interest rate and prepayment provisions, and
shall not constitute a credit facility separate and apart from such existing
Term Loan;

(viii) any Incremental Term Loan established as a new Term Loan shall: (A) rank
pari passu in right of payment priority with the other Loans hereunder,
(B) share ratably with the other Loans in rights in any collateral and the
Guaranty, (C) have a maturity date that is no earlier than the latest Maturity
Date then in effect, and (D) otherwise be on terms reasonably satisfactory to
the Agent, provided that, the covenants and events of default relating to such
Incremental Term Loan shall be on terms not materially more restrictive, taken
as a whole, to the Borrower and its Subsidiaries than the existing Loans (except
to the extent permitted above or below with respect to the maturity date,
amortization, mandatory prepayments and interest rate and except for such other
terms which (x) the existing Lenders receive the benefit of or (y) are
applicable only after the latest Maturity Date then in effect);

(ix) if requested by the applicable Lenders (through the Agent), the Borrower
shall deliver new or amended Notes reflecting the new or increased Commitment or
Loans of each new or affected Lender as of the Increase Effective Date. The
Borrower shall prepay any Libor Loans outstanding on the Increase Effective Date
(and pay any costs incurred in connection with such prepayment pursuant to
Section 6.5) to the extent necessary to keep outstanding Loans ratable with any
revised Commitment Percentages arising from any nonratable increase in the
Commitments under this Section.

 

30



--------------------------------------------------------------------------------

(x) in the case of any Incremental Facility Loans, the Agent shall have received
additional commitments in a corresponding amount of such requested Incremental
Facility Loans from either existing Lenders and/or one or more other
institutions that qualify as Eligible Assignees (it being understood and agreed
that no existing Lender shall be required to provide an additional commitment
and each Lender may elect or decline, in its sole discretion, whether to
participate in any such increase); and

(xi) the Agent shall have received customary closing certificates and legal
opinions and all other documents (including resolutions of the board of
directors of the Loan Parties) it may reasonably request relating to the
corporate or other necessary authority for such Incremental Facility Loans and
the validity of such Incremental Facility Loans, and any other matters relevant
thereto, all in form and substance reasonably satisfactory to the Agent.

(b) Each Incremental Term Facility and any Incremental Revolving Commitments
shall be evidenced by an amendment (an “Incremental Facility Amendment”) to this
Agreement, giving effect to the modifications permitted by this Section 2.6 (and
subject to the limitations set forth in the immediately preceding subsection),
executed by the Loan Parties, the Agent and each Lender providing a portion of
the Incremental Term Facility and/or Incremental Revolving Commitments, as
applicable; which such amendment, when so executed, shall amend this Agreement
as provided therein. Each Incremental Facility Amendment shall also require such
amendments to the Loan Documents, and such other new Loan Documents, as the
Agent reasonably deems necessary or appropriate, after consultation with the
Borrower, to effect the modifications and credit extensions permitted by this
Section 2.6. Neither any Incremental Facility Amendment, nor any such amendments
to the other Loan Documents or such other new Loan Documents, shall be required
to be executed or approved by any Lender, other than the Lenders providing such
Incremental Term Loans and/or Incremental Revolving Commitments, as applicable,
and the Agent, in order to be effective. The effectiveness of any Incremental
Facility Amendment shall be subject to the satisfaction on the date thereof of
each of the conditions set forth above and as such other conditions as requested
by the Lenders under the Incremental Term Facility or Incremental Revolving
Commitments established in connection therewith.

(c) This Section shall supersede any provision in Section 15.10 to the contrary.

Section 2.7 Extension of Maturity Date.

(a) Not more than 45 days and not less than 30 days prior to each of the first
anniversary of the Closing Date and the second anniversary of the Closing Date,
the Borrower may, in each case, request in writing that the Lenders extend the
then current Maturity Date of the Revolving Commitments and related Loans for an
additional one year (and the Agent shall promptly give the Lenders notice of any
such request); provided, that the Maturity Date may be extended under this
Section 2.7 no more than two times in the aggregate. Each Lender shall provide
the Agent, not more than 15 days subsequent to any such request by the Borrower
(or such other date as the Borrower and the Agent may agree; such date, the
“Extension Request Date”), with written notice regarding whether it agrees to
extend the then current Maturity Date (each Lender agreeing to a requested
extension being called an “Extending Lender”, and each Lender declining to agree
to a requested extension being called a “Non-Extending Lender”). Each decision
by a Lender shall be in its sole discretion and any Lender who fails to give
written notice of its decision by the Extension Request Date shall be deemed a
Non-Extending Lender.

 

31



--------------------------------------------------------------------------------

(b) If all Lenders agree in writing to the extension request by the Extension
Request Date, then the Maturity Date shall be extended to the first anniversary
of the Maturity Date then in effect. If Lenders constituting Required Lenders,
but not all Lenders, agree in writing to the extension request by the Extension
Request Date, then the Borrower may, on the Extension Request Date, notify the
Agent in writing that it wishes to extend the Maturity Date, and the Maturity
Date shall, as to the Revolving Commitments and related Loans of the Extending
Lenders, be extended to the first anniversary of the Maturity Date then in
effect prior to giving effect to any such extension (such Maturity Date, the
“Existing Maturity Date”). The Borrower shall, on the Existing Maturity Date,
pay to the Non-Extending Lenders in effect immediately prior to such extension
in immediately available funds the principal of and interest accrued on the
portion of the Revolving Loans hereunder held by the Non-Extending Lenders, as
well as all other amounts due and payable to the Non-Extending Lenders
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
the Lender to fund its Libor Loans), on such date. Upon such Existing Maturity
Date, (i) the Revolving Commitments of each such Non-Extending Lender shall
terminate, (ii) each such Non-Extending Lender shall cease to be a Lender
hereunder and (iii) the Aggregate Revolving Commitments shall be reduced by an
amount equal to the aggregate Revolving Commitments of each such Non-Extending
Lender.

(c) Notwithstanding the foregoing provisions of this Section 2.7, the Borrower
shall have the right, at its own discretion and at its own expense, at any time
prior to the Existing Maturity Date to replace, in accordance with the terms of
Section 15.25, a Non-Extending Lender with an Eligible Assignee that will agree
to the applicable Maturity Date extension request, and any such replacement
Lender shall for all purposes constitute an Extending Lender.

(d) As a condition precedent to any extension pursuant to this Section 2.7, the
Borrower shall deliver to the Agent a certificate of each Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such extension and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article 9 and the other Loan
Documents are true and correct in all material respects on and as of the date of
effectiveness of such extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2.7, the representations and warranties
contained in subsections (a) and (b) of Section 9.2 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 10.1, and (B) no Default exists.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 5.7 or 15.10 to the contrary.

 

32



--------------------------------------------------------------------------------

ARTICLE 3

LETTERS OF CREDIT

Section 3.1 The Letter of Credit Commitment.

(a) Subject to the terms and conditions set forth herein, (i) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Article 3, (A) from time to time on any Business Day during the period from the
Closing Date until the Maturity Date, to issue Letters of Credit denominated in
US Dollars or in one or more Alternative Currencies for the account of the
Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 3.2, and (B) to honor
drawings under the Letters of Credit and (ii) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (w) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans made by any Lender, plus such Lender’s Commitment Percentage of the
Outstanding Amount of all L/C Obligations plus such Lender’s Commitment
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed the
amount of such Lender’s Revolving Commitment and (z) the aggregate Outstanding
Amount of Revolving Loans denominated in Alternative Currencies and L/C
Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving and, accordingly, the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto
and, from and after the Closing Date, shall be subject to and governed by the
terms and conditions hereof; without limiting the foregoing, each Lender shall
be deemed to have purchased from the L/C Issuer a risk participation in each
Existing Letter of Credit on the Closing Date pursuant to Section 3.2(b).

(b) The L/C Issuer shall not issue any Letter of Credit if:

(i) subject to Section 3.2(c), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(ii) subject to Section 3.2(c), the expiry date of such requested Letter of
Credit would occur after the Maturity Date, unless all the Lenders have approved
such expiry date.

(c) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any law, rule or regulation applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

33



--------------------------------------------------------------------------------

(ii) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(iii) except as otherwise agreed by the Agent and the L/C Issuer, such Letter of
Credit is in an initial stated amount less than the US Dollar Equivalent of
$250,000 or is to be denominated in a currency other than US Dollars or an
Alternative Currency;

(iv) the L/C Issuer does not, as of the issuance date of such requested Letter
of Credit, issue Letters of Credit in the requested currency;

(v) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(vi) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 5.10(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure with respect to the Defaulting Lender,
as it may elect in its sole discretion.

(d) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(e) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.

(f) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agent in Article 14 with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article 14 included the L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to the L/C Issuer.

Section 3.2 Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(a) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application may be sent by facsimile, Unites States mail, by overnight courier,
by electronic transmission using the system provided by the L/C Issuer, by
personal delivery or by any other means acceptable to the L/C Issuer. Such
Letter of Credit Application must be received by the L/C Issuer and the Agent
not later than 11:00 a.m. at least two Business Days (or such later date and
time as the Agent and the L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for the initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C

 

34



--------------------------------------------------------------------------------

Issuer: (i) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (ii) the amount and currency thereof; (iii) the expiry
date thereof; (iv) the name and address of the beneficiary thereof; (v) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(vi) the full text of any certificate to be presented by such beneficiary in
case of any drawing thereunder; (vii) the purpose and nature of the requested
Letter of Credit; and (viii) such other matters as the L/C Issuer may require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer: (1) the Letter of Credit to be amended; (2) the proposed date
of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Agent may require.

(b) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Agent (by telephone or in writing) that the Agent has
received a copy of such Letter of Credit Application from the Borrower and, if
not, the L/C Issuer will provide the Agent with a copy thereof. Unless the L/C
Issuer has received written notice from any Lender, the Agent or the Borrower,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article 8 shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue such
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into such amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Commitment Percentage times the amount of such Letter of Credit.

(c) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonextension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than one year after the Maturity Date; provided
that the L/C Issuer shall not permit any such extension if (i) the L/C Issuer
has determined that it would not be permitted, or would have no obligation at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of Section 3.1(b) or 3.1(c) or
otherwise) or (ii) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Nonextension Notice Date (A) from the Agent that the Required Lenders have
elected not to permit such extension or (B) from the Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 8.2
is not then satisfied, and in each case directing the L/C Issuer not to permit
such extension.

 

35



--------------------------------------------------------------------------------

(d) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Agent a true
and complete copy of such Letter of Credit or amendment.

Section 3.3 Drawings and Reimbursements; Funding of Participations.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Agent thereof. In the case of a Letter of Credit denominated in an
Alternative Currency, the Borrower shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in US Dollars, or
(B) in the absence of any such requirement for reimbursement in US Dollars, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the L/C Issuer in US Dollars.
In the case of any such reimbursement in US Dollars of a drawing under a Letter
of Credit denominated in an Alternative Currency, the L/C Issuer shall notify
the Borrower of the US Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Within one (1) Business Day of the date of
any payment by the L/C Issuer under a Letter of Credit to be reimbursed in US
Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Agent in an amount equal to the amount of such drawing and in the applicable
currency (together with interest thereon at the Base Rate from the date of
drawing). If the Borrower fails to so reimburse the L/C Issuer by such time, the
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in US Dollars in the amount of the US Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Commitment Percentage thereof. In such event, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans at the Base Rate to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 5.2 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Commitments and the conditions set forth in Section 8.2
(other than delivery of a notice of borrowing). Any notice given by the L/C
Issuer or the Agent pursuant to this Section 3.3(a) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(b) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 3.3(a) make funds available (and the Agent may apply
Cash Collateral provided for such Letter of Credit for this purpose) for the
account of the L/C Issuer, in US Dollars at the Principal Office for US
Dollar-denominated payments in an amount equal to its Commitment Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Agent, whereupon, subject to the provisions of
Section 3.3(b), each Lender that so makes funds available shall be deemed to
have made a Revolving Loan to the Borrower in such amount, which shall be a Base
Rate Loan. The Agent shall remit the funds so received to the L/C Issuer in US
Dollars.

(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 8.2 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that

 

36



--------------------------------------------------------------------------------

is not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Lender’s payment to the Agent for the account of the L/C Issuer
pursuant to Section 3.3(b) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Article 3.

(d) Until each Lender funds its Revolving Loan or an L/C Advance pursuant to
this Section 3.3 to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Commitment Percentage of
such amount shall be solely for the account of the L/C Issuer.

(e) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 3.3, shall be absolute and unconditional and shall
not be affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or (iii) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Lender’s obligation to make Revolving Loans pursuant to this Section 3.3 is
subject to the conditions set forth in Section 8.2 (other than delivery by the
Borrower of a notice of borrowing). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(f) If any Lender fails to make available to the Agent for the account of the
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 3.3 by the time specified in
Section 3.3(b), then, without limiting the other provisions of this Agreement,
the L/C Issuer shall be entitled to recover from such Lender (acting through the
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the L/C Issuer in connection with the
foregoing. If such Lender pays such amount, the amount so paid (excluding any
interest and fees paid) shall constitute the Lender’s Revolving Loan included in
the relevant borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause (f)
shall be conclusive absent manifest error.

Section 3.4 Repayment of Participations.

(a) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 3.3, if the Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of cash collateral applied thereto by the Agent), the Agent
will distribute to such Lender its Commitment Percentage thereof in US Dollars
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Agent.

 

37



--------------------------------------------------------------------------------

(b) If any payment received by the Agent for the account of the L/C Issuer
pursuant to Section 3.3(a) is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be returned under any of
the circumstances described in Section 15.26 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Agent for the account of the L/C Issuer its Commitment Percentage
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the, termination of this Agreement.

Section 3.5 Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
so long as any such document appeared to comply with the terms of such Letter of
Credit, or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer in good faith under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit, or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any bankruptcy or insolvency law;

 

38



--------------------------------------------------------------------------------

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever where the L/C Issuer has
acted in good faith.

The Borrower shall examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it within one Business Day of such delivery and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

Section 3.6 Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificate
or document expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Agent, any of their respective Related Parties nor any of the respective
correspondents, participants or assignees of the L/C Issuer shall be liable to
any Lender for: (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Agent, any of their respective Related Parties nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 3.5; provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of
such Letter of Credit. In furtherance and not in limitation of the foregoing,
the L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

Section 3.7 [Reserved].

Section 3.8 Applicability of ISP and UCP. Unless otherwise specified in an
Existing Letter of Credit (or any renewal thereof) or expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (i) the rules of
the ISP shall apply to each Standby Letter of Credit and (ii) the rules of the
UCP at the time of issuance shall apply to each Commercial Letter of Credit.

 

39



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

Section 3.9 Letter of Credit Fees. The Borrower shall pay to the Agent for the
account of each Lender in accordance with its Commitment Percentage, in US
Dollars, a Letter of Credit fee for each Letter of Credit equal to (x) in the
case of each Standby Letter of Credit, the Libor Rate Margin times the US Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
and (y) in the case of each Commercial Letter of Credit, 50% of the Libor Rate
Margin times the US Dollar Equivalent daily amount available to be drawn under
such Letter of Credit; provided that, while any Event of Default exists, upon
the request of the Required Lenders, the rate per annum for Letter of Credit
fees shall be increased by 2%). Such letter of credit fees shall be computed on
a quarterly basis in arrears. Such letter of credit fees shall be due and
payable (i) on each Quarterly Payment Date, commencing with the first such date
to occur after the issuance of such Letter of Credit, (ii) on the Maturity Date
and (iii) thereafter on demand. If there is any change in the Libor Rate Margin
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Libor Rate Margin separately for
each period during such quarter that such Applicable Rate was in effect. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.8.

Section 3.10 Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account,
in US Dollars, a fronting fee (i) with respect to each commercial Letter of
Credit, equal to 0.10% of the US Dollar Equivalent of the amount of such Letter
of Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower and the L/C Issuer,
computed on the US Dollar Equivalent of the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, equal to 0.10% per annum, computed on the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit and on a
quarterly basis in arrears. Such fronting fee shall be due and payable (i) on
each Quarterly Payment Date, commencing with the first such date to occur after
the issuance of such Letter of Credit, (ii) on the Maturity Date and
(iii) thereafter on demand. In addition, the Borrower shall pay directly to the
L/C Issuer for its own account, in US Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.8.

Section 3.11 Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control. Notwithstanding the terms of any Letter of Credit Application for
a Commercial Letter of Credit, in no event may the Borrower extend the time for
reimbursing any drawing under a Commercial Letter of Credit by obtaining a
bankers’ acceptance from the L/C Issuer.

 

40



--------------------------------------------------------------------------------

Section 3.12 Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any obligation
of, or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

Section 3.13 Monthly Reports. Each L/C Issuer shall provide to the Agent a list
of outstanding Letters of Credit issued by it (together with type and amounts)
on a monthly basis.

ARTICLE 4

INTEREST AND FEES

Section 4.1 Interest Rate. The Borrower shall pay to the Agent, for the account
of each Lender, interest on the unpaid principal amount of each Loan (other than
a Swingline Loan) made by such Lender for the period commencing on the date of
the advance of such Loan to the date such Loan is due, at a fluctuating rate per
annum equal to the Applicable Rate. The Borrower shall pay to the Swingline
Lender, interest on the unpaid principal amount of each Swingline Loan for the
period commencing on the date of the advance of such Swingline Loan to the date
such Swingline Loan is due, at a fluctuating rate per annum equal to the
Applicable Rate. The term “Applicable Rate” means:

(a) with respect to any Base Rate Loan, the Base Rate, plus the Base Rate Margin
applicable to such Loan; and

(b) with respect to any Libor Loan, the Libor Rate, plus the Libor Rate Margin
applicable to such Loan.

Section 4.2 Determinations of Margins and Facility Fee Rate. From the Closing
Date to the first Margin Adjustment Date, the margins identified in Section 4.1
shall be as follows: (a) the margin of interest payable with respect to Base
Rate Loans (the “Base Rate Margin”) shall be 0.025% in respect of Revolving
Loans and Swingline Loans and 0.125% in respect of the Term A Loan; and (b) the
margin of interest payable with respect to Libor Loans (the “Libor Rate Margin”)
shall be 1.025% in respect of Revolving Loans and 1.125% in respect of the Term
A Loan. From the Closing Date until the first Margin Adjustment Date, the
percentage used to determine fees payable under Section 4.6 (the “Facility Fee
Rate”) shall be 0.100%. Upon delivery of the Compliance Certificate required
pursuant to Section 10.1(c) after the end of each Fiscal Quarter commencing with
such certificate delivered for the Fiscal Quarter ending January 28, 2018, the
Facility Fee Rate, the Base Rate Margin and the Libor Rate Margin shall
automatically be adjusted to the fee or rate, as applicable, corresponding to
the Leverage Ratio (determined for the preceding twelve (12) Fiscal Periods then
ending) of the Borrower set forth in the following table, such automatic
adjustment to take effect as of the first day of the calendar month following
the date on which such Compliance Certificate is delivered (the “Margin
Adjustment Date”).

 

41



--------------------------------------------------------------------------------

LEVERAGE RATIO

   FACILITY FEE
RATE     LIBOR RATE
MARGIN
(REVOLVING
LOANS)     BASE RATE
MARGIN
(REVOLVING
LOANS AND
SWINGLINE
LOANS)     LIBOR RATE
MARGIN (TERM
A LOAN)     BASE RATE
MARGIN (TERM
A LOAN)  

Greater than or equal to 3.00 to 1.00

     0.225 %      1.775 %      0.775 %      2.00 %      1.00 % 

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

     0.175 %      1.325 %      0.325 %      1.50 %      0.50 % 

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

     0.150 %      1.100 %      0.100 %      1.25 %      0.25 % 

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

     0.100 %      1.025 %      0.025 %      1.125 %      0.125 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Less than 1.50 to 1.00

     0.090 %      0.910 %      0.000 %      1.00 %      0.000 %    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

If the Borrower fails to deliver such Compliance Certificate with respect to any
Fiscal Quarter which sets forth the Leverage Ratio within the period of time
required by Section 10.1(c): the Libor Rate Margin (for Interest Periods
commencing after the applicable Margin Adjustment Date), the Base Rate Margin
and the Facility Fee Rate shall each automatically be adjusted to the highest
level in the preceding table per annum. The automatic adjustments provided for
in the preceding sentence shall take effect as of the date on which the
referenced Compliance Certificate is due and shall remain in effect until
otherwise adjusted on the date such Compliance Certificate is actually received
in accordance herewith.

Section 4.3 Payment Dates. Accrued interest on the Loans shall be due and
payable as follows: (a) in the case of Base Rate Loans, on each Quarterly
Payment Date and on the Maturity Date; and (b) in the case of Libor Loans,
(i) on the last day of the Interest Period with respect thereto, (ii) in the
case of an Interest Period greater than three (3) months, at three (3) month
intervals after the first day of such Interest Period and (iii) on the Maturity
Date.

Section 4.4 Default Interest. Notwithstanding anything to the contrary contained
in this Agreement, during the existence of an Event of Default, the Borrower
will pay to the Agent for the account of each Lender interest at the applicable
Default Rate on any principal of each Loan made by such Lender and (to the
fullest extent permitted by law) any other amount payable by the Borrower under
any Loan Document to or for the account of the Agent or such Lender.

Section 4.5 Conversions and Continuations of Loans. Subject to Section 5.2, with
respect to Loans (other than Swingline Loans), the Borrower shall have the right
from time to time to Convert Base Rate Loans or Libor Loans into Loans of the
other Type or to Continue Libor Loans in existence as Libor Loans, provided
that: (i) the Borrower shall give the Agent notice of each such Conversion or
Continuation as provided in Section 5.3; (ii) subject to Article 6, a Libor Loan
may only be Converted on the last day of the Interest Period therefor; and
(iii) except for Conversions into Base Rate Loans, no Conversions or
Continuations shall be made without the consent of the Agent and the Required
Lenders at any time during the existence of a Default.

Section 4.6 Facility Fee. For the period from the Closing Date to the Maturity
Date, the Borrower agrees to pay to the Agent for the account of each Lender,
pro rata according to its Commitment Percentage, a facility fee equal to the per
annum Facility Fee Rate (determined according to the provisions of Section 4.2)
multiplied by the Aggregate Revolving Commitments (regardless of usage), subject
to Section 5.10. Accrued facility fees under this Section shall be payable in
arrears on each Quarterly Payment Date, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date.

 

42



--------------------------------------------------------------------------------

Section 4.7 Administrative Fee. The Borrower agrees to pay to the Agent on the
Closing Date and on each anniversary thereof the administrative fee described in
the Fee Letter.

Section 4.8 Commitment Fee. For the period from the Closing Date until the
earlier of the borrowing of the Term A Loan and the termination of the Term A
Loan Commitments, the Borrower agrees to pay to the Agent for the account of
each Lender, pro rata according to its Commitment Percentage, a commitment fee
equal to 0.100% per annum multiplied by the aggregate unfunded Term A Loan
Commitments, subject to Section 5.10. Accrued commitment fees under this
Section shall be payable in arrears on each Quarterly Payment Date, commencing
with the first such date to occur after the Closing Date.

Section 4.9 Computations; Retroactive Adjustment of Applicable Rate.

(a) Interest and fees payable by the Borrower hereunder and under the other Loan
Documents shall be computed on the basis of a year of 360 days and the actual
number of days elapsed (including the first day but excluding the last day) in
the period for which interest is payable unless such calculation would result in
a rate that exceeds the Maximum Rate, in which case interest shall be calculated
on the basis of a year of 365 or 366 days, as the case may be. Notwithstanding
anything to the contrary contained in this Section, interest payable by the
Borrower hereunder and under the other Loan Documents with respect to Base Rate
Loans shall be computed on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed (including the first day but
excluding the last day) in the period for which interest is payable or, in the
case of interest in respect of Libor Loans denominated in Alternative Currencies
as to which market practices differ from the foregoing, in accordance with such
market practice. Each determination of an interest rate by the Agent shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Agent will, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender, as the case may be, a statement showing
the quotations used by the Agent in determining any interest rate and the
resulting interest rate.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Required
Lenders determine that (i) the Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the Agent
for the account of the applicable Lenders, promptly on demand by the Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code, automatically and without
further action by the Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Agent or any Lender, as the case may be, under
Section 3.3(c), 3.9 or 4.4 or under Article 13.

 

43



--------------------------------------------------------------------------------

ARTICLE 5

ADMINISTRATIVE MATTERS

Section 5.1 Borrowing Procedure.

(a) Revolving Loans, Term A Loan and Incremental Term Loans. The Borrower shall
give the Agent, and the Agent will give the Lenders, notice of each borrowing
(and the currency thereof) of Revolving Loans, the Term A Loan and Incremental
Term Loans in accordance with Section 5.3. Not later than 10:00 a.m. on the date
specified for each such borrowing, each Lender will make available its Loan to
be advanced by it on such date to the Agent, at the Principal Office, in
immediately available funds, for the account of the Borrower. The amounts
received by the Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower by 1:00 p.m. at the Borrower’s
direction by transferring the same, in immediately available funds by wire
transfer, automated clearinghouse transfer or interbank transfer to (i) a bank
account of the Borrower designated by the Borrower in writing or (ii) a Person
or Persons designated by the Borrower in writing; provided that if, on the date
the notice of borrowing with respect to any borrowing of Revolving Loans is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such borrowing shall be applied, first, to the payment in full of any such
L/C Borrowings, and second, to the Borrower as provided above.

(b) Swingline Loans. The Borrower shall give the Agent and the Swingline Lender
notice of each borrowing of Swingline Loans in accordance with Section 5.3. Not
later than 1:00 p.m. on the date specified for each borrowing of Swingline
Loans, if the Swingline Lender in its discretion has agreed to make such
Swingline Loan, the Swingline Lender will make available the requested Swingline
Loan to the Borrower at the Borrower’s direction by transferring the same, in
immediately available funds by wire transfer, automated clearinghouse transfer
or interbank transfer to (i) a bank account of the Borrower designated by the
Borrower in writing or (ii) a Person or Persons designated by the Borrower in
writing.

Section 5.2 Minimum Amounts. Each borrowing of Loans (other than Swingline
Loans) shall be in an amount equal to the US Dollar Equivalent of $5,000,000 or
an integral multiple of the US Dollar Equivalent of $1,000,000 in excess
thereof, and each borrowing of Swingline Loans shall be in an amount equal to
$250,000 or an integral multiple of $100,000 in excess thereof. Except for
Conversions and prepayments pursuant to Section 5.4(a) and Article 6, each
Conversion and prepayment of principal of Loans shall be in an amount equal to
the minimum amounts set forth in the preceding sentence. Notwithstanding the
foregoing, each borrowing or Continuation of Libor Loans and each Conversion of
amounts outstanding as Base Rate Loans to Libor Loans shall be in an amount
equal to the minimum amounts set forth for borrowings in this Section.

Section 5.3 Certain Notices.

(a) Notices by the Borrower to the Agent of terminations or reductions of
Commitments, of borrowings, Conversions, Continuations and prepayments of Loans
and of the duration of Interest Periods shall be irrevocable and shall be
effective only if received by the Agent (and, if applicable, the Swingline
Lender) not later than 10:00 a.m. on the Business Day prior to the date of the
relevant termination, reduction, borrowing, Conversion, Continuation or
prepayment as specified below:

 

Notice    Number of Business
Days Prior

Borrowing and prepayment of Swingline Loans

   0

Borrowing of Revolving Loans, the Term A Loan or Incremental Term Loans as Base
Rate Loans

   1

 

44



--------------------------------------------------------------------------------

Notice    Number of Business
Days Prior

Borrowing of Revolving Loans, the Term A Loan or Incremental Term Loans as Libor
Loans denominated in US Dollars

   3

Conversions or Continuations of Revolving Loans, the Term A Loan or Incremental
Term Loans denominated in US Dollars and termination or reduction of Commitments

   3

Borrowing, Conversions or Continuations of Revolving Loans in Alternative
Currencies (other than a Special Notice Currency)

   4

Borrowing, Conversions or Continuations of Revolving Loans in a Special Notice
Currency

   5

Prepayment of Revolving Loans, the Term A Loan or Incremental Term Loans which
are Base Rate Loans

   1

Prepayment of Revolving Loans, the Term A Loan or Incremental Term Loans which
are Libor Loans denominated in US Dollars

   3

Prepayment of Revolving Loans which are Libor Loans denominated in an
Alternative Currency (other than a Special Notice Currency)

   4

Prepayment of Revolving Loans which are Libor Loans denominated in a Special
Notice Currency

   5

Terminations or reductions of Commitments

   3

Any notices of the type described in this Section which are received by the
Agent (and, if applicable, the Swingline Lender) after the applicable time set
forth above on a Business Day shall be deemed to be received and shall be
effective on the next Business Day. Each such notice of termination or reduction
shall be in writing and shall specify the amount of the Aggregate Revolving
Commitments to be terminated or reduced. Each such notice of borrowing,
Conversion, Continuation or prepayment shall be in the form of Exhibit F or such
other form as may be approved by the Agent (including any form on an electronic
platform or electronic transmission systems as shall be approved by the Agent),
appropriately completed and signed by a Responsible Officer of the Borrower, and
shall specify: (i) the amount of the Loans to be borrowed or prepaid or the
Loans to be Converted or Continued; (ii) the amount (subject to Section 5.2) to
be borrowed (and whether any of such borrowing will be a Swingline Loan),
Converted, Continued or prepaid; (iii) in the case of a Conversion, the Type of
Loan to result from such Conversion; (iv) in the case of a borrowing, the Type
of Loan requested and the amount thereof; (v) the currency of the Loan to be
borrowed (if the Borrower fails to specify a currency in a loan notice, then the
Loan requested shall be made in US Dollars); (vi) in the event a Libor Loan is
selected, the duration of the Interest Period therefor; and (vii) the date of
borrowing, Conversion, Continuation or prepayment (which shall be a Business
Day).

(b) The Agent shall notify the affected Lenders of the contents of each such
notice on the date of its receipt of the same or, if received after the
applicable time set forth above on a Business Day, on the next Business Day. In
the event the Borrower fails to select the Type of Loan applicable to a
borrowing of a Loan, or the duration of any Interest Period for any Libor Loan,
within the time period and otherwise as provided in this Section, such Loan (if
outstanding as a Libor Loan) will be automatically Converted into a Base Rate
Loan on the last day of the Interest Period for such Libor Loan or (if
outstanding as a Base Rate Loan) will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan; provided, however, that in the case of a
failure to timely request a continuation of any Libor Loan denominated in an
Alternative Currency, such Libor Loan shall be continued as a Libor Loan in its
original currency with an Interest Period of one month. No Loan may be converted
into or continued as a Loan

 

45



--------------------------------------------------------------------------------

denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency. The Borrower may not
borrow any Libor Loan, Convert any Base Rate Loan into a Libor Loan or Continue
any Libor Loan as a Libor Loan if the Applicable Rate for such Libor Loan would
exceed the Maximum Rate.

(c) Except as otherwise provided herein, a Libor Loan may be continued or
converted only on the last day of an Interest Period for such Libor Loan. During
the existence of a Default, no Loans may be requested as, converted to or
continued as Libor Loans (whether in US Dollars or any Alternative Currency)
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Libor Loans denominated in an
Alternative Currency be prepaid, or redenominated into US Dollars in the amount
of the US Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.

Section 5.4 Prepayments.

(a) Mandatory.

(i) Overadvance. If for any reason the Total Revolving Outstandings at any time
exceed the Aggregate Revolving Commitments then in effect, the Borrower shall,
within one Business Day after the occurrence thereof, prepay Revolving Loans,
prepay Swingline Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 5.4(a) unless, after the prepayment in full of the Revolving Loans and
Swingline Loans, the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.

(ii) Swingline Loans. Within one (1) Business Day after any demand therefor by
the Agent or the Swingline Lender, the Borrower shall prepay in full the
outstanding principal amount of the Swingline Loans.

(iii) Alternative Currency Overadvance. If the Agent notifies the Borrower at
any time that the Outstanding Amount of all Revolving Loans and L/C Obligations
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrower shall prepay Revolving
Loans or Cash Collateralize the L/C Obligations denominated in Alternative
Currencies or do a combination of the foregoing in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.

(b) Optional. Subject to Section 5.2 and the provisions of this clause (b), the
Borrower may, at any time and from time to time without premium or penalty upon
prior notice to the Agent as specified in Section 5.3, prepay or repay Loans in
full or in part. Libor Loans may be prepaid or repaid only on the last day of
the Interest Period applicable thereto unless the Borrower pays to the Agent,
for the account of the applicable Lenders or Lender, or, if applicable, to the
Swingline Lender, any amounts due under Section 6.5 as a result of such
prepayment or repayment.

 

46



--------------------------------------------------------------------------------

Section 5.5 Method of Payment.

(a) General. Except as otherwise expressly provided herein (and except with
respect to principal and interest on Loans denominated in Alternative
Currencies), all payments of principal, interest and other amounts to be made by
the Borrower under the Loan Documents shall be made to the Agent at the
Principal Office for the account of each Lender’s Applicable Lending Office in
US Dollars and in immediately available funds by 11:00 a.m. on the date when
due. All payments made by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Agent, at the Applicable Lending Office in such Alternative Currency and in Same
Day Funds not later than the Applicable Time specified by the Agent. All
payments of principal in respect of Swingline Loans shall be made directly to
the Swingline Lender in US Dollars and in immediately available funds by 11 a.m.
on the date when due. All payments to be made by the Borrower shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or set-off. Without limiting the generality of the foregoing, the
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, the Borrower is prohibited by any law from
making any required payment hereunder in an Alternative Currency, the Borrower
shall make such payment in US Dollars in the US Dollar Equivalent of the
Alternative Currency payment amount. All payments shall be applied with respect
to Libor Loans in the same Alternative Currency until such Loans are paid in
full. The Agent will promptly distribute to each Lender its Commitment
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Applicable Lending
Office. All payments received by the Agent (i) after 11:00 a.m., in the case of
payments in US Dollars, or (ii) after the Applicable Time specified by the Agent
in the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower under this
Section shall come due on a day other than a Business Day, payment shall be made
on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) Application of Payments. Unless the Agent expressly agrees otherwise and
subject to the prepayment of any Swingline Loans pursuant to Section 5.4(a)(ii),
the Borrower shall, at the time of making each such payment, specify to the
Agent the sums payable under the Loan Documents to which such payment is to be
applied (and in the event that the Borrower fails to so specify, or if an Event
of Default is in existence, the Agent shall apply such payment to outstanding
Base Rate Loans prior to any application to any Libor Loans). Each payment
received by the Agent under any Loan Document for the account of a Lender shall
be paid to such Lender by 1:00 p.m. on the date the payment is deemed made to
the Agent in immediately available funds, for the account of such Lender’s
Applicable Lending Office. Whenever any payment under any Loan Document shall be
stated to be due on a day that is not a Business Day, such payment may be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of the payment of interest or fees, as the
case may be.

Section 5.6 Pro Rata Treatment. Except to the extent otherwise provided herein:
(a) each advance of Loans shall be made by the Lenders, each payment of facility
fees under Section 4.6, each payment of commitment fees under Section 4.8, and
each termination or reduction of the Aggregate Revolving Commitments shall be
made, paid or applied (as applicable) pro rata according to the Lenders’
respective Commitment Percentages; (b) the making, Conversion and Continuation
of Loans of a particular Type (other than Conversions provided for by
Section 6.4) shall be made pro rata among the Lenders holding Loans of such Type
according to their respective Commitment Percentages; and (c) each payment and
prepayment of principal of or interest on Loans by the Borrower shall be made to
the Agent for the account of the Lenders pro rata in accordance with the
respective unpaid principal

 

47



--------------------------------------------------------------------------------

amounts of its Loans; provided that as long as no default in the payment of
interest exists, payments of interest made when Lenders are holding different
Types of Loans as a result of the application of Section 6.4 shall be made to
the Lenders in accordance with the amount of interest owed to each. If at any
time payment, in whole or in part, of any amount distributed by the Agent
hereunder is rescinded or must otherwise be restored or returned by the Agent as
a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, then each Person receiving any portion of such amount
agrees, upon demand, to return the portion of such amount it has received to the
Agent.

Section 5.7 Sharing of Payments. If a Lender shall obtain, on account of the
Loans made by such Lender or the participations by such Lender in L/C
Obligations and Swingline Loans held by it, any payment (whether voluntary,
involuntary, by right of set-off or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, it shall promptly purchase from
the other Lenders participations in the portions of the Loans made by them
and/or subparticipations in the participations in L/C Obligations and Swingline
Loans held by them, as the case may be, as shall be necessary to cause such
purchasing Lender to share such excess payment pro rata with each of them. To
such end, all of the Lenders shall make appropriate adjustments among themselves
(by the resale of participations sold or otherwise) if all or any portion of
such excess payment is thereafter rescinded or must otherwise be restored. The
Borrower agrees, to the fullest extent it may effectively do so under applicable
law, that any Lender so purchasing a participation in accordance with this
Section may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness, liability or
obligation of the Borrower. The provisions of this Section 5.7 shall not be
construed to apply to (A) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (B) the application of Cash Collateral provided for in Section 5.9, or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swingline Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

Section 5.8 Non-Receipt of Funds by the Agent.

(a) Funding by Lenders; Presumption by Agent. In the case of any borrowing of
Loans, each Lender shall make its share of such borrowing available to the Agent
in Same Day Funds at the Agent’s Applicable Lending Office for the applicable
currency not later than 1:00 p.m., in the case of a borrowing denominated in US
Dollars, and not later than the Applicable Time specified by the Agent in the
case of a borrowing in an Alternative Currency, in each case, on the Business
Day specified in the notice of borrowing. Unless the Agent shall have received
notice from a Lender prior to the proposed date of any borrowing of Libor Loans
(or, in the case of any borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such borrowing) that such Lender will not make available to the Agent
such Lender’s share of such borrowing, the Agent may assume that such Lender has
made such share available on such date in accordance with Section 5.1 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Agent, then the applicable Lender and the
Borrower severally agree to pay to the Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent, at (A) in the case
of a payment to be made by such Lender, the Overnight Rate plus any
administrative, processing or similar fees

 

48



--------------------------------------------------------------------------------

customarily charged by the Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Agent for the same or an overlapping period, the Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable borrowing to the Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Agent. A notice of the Agent to any Lender or the Borrower with
respect to any amount owing under this clause (a) shall be conclusive, absent
manifest error.

(b) Payments by Borrower; Presumption by Agent. Unless the Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the Overnight Rate. A
notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this clause (b) shall be conclusive, absent manifest error.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 15.2(b) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 15.2(b) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 15.2(b).

Section 5.9 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Agent or the L/C
Issuer (i) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing
that has not been repaid, or (ii) if, as of the Maturity Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all such L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Agent or the L/C Issuer, the Borrower shall deliver to
the Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 5.10(a)(iv) and any Cash Collateral provided by
the Defaulting Lender). Additionally, if the Agent notifies the Borrower at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall provide Cash Collateral
for the Outstanding Amount of the L/C Obligations in an amount not less than the
amount by which the Outstanding Amount of all L/C Obligations exceeds the Letter
of Credit Sublimit.

 

49



--------------------------------------------------------------------------------

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Agent, for the benefit of the Agent, the L/C Issuer and
the Lenders, and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as Cash Collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 5.9(c). If at any time the Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Agent, pay or provide to the Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 5.9 or
Section 5.4, 5.10 or 13.2 or Article 2 or 3 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 15.7(b)(vi))) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default (and following application as
provided in this Section 5.9 may be otherwise applied in accordance with
Section 13.2), and (y) the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

Section 5.10 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 15.10.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 13 or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 13.4), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Agent hereunder; second, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer
or Swingline Lender hereunder; third, to Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender;

 

50



--------------------------------------------------------------------------------

fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swingline Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 8.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 5.10(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.10(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 4.8 for any period during which that
Lender is a Defaulting Lender, (y) shall be entitled to receive any facility fee
pursuant to Section 4.6 for any period during which that Lender is a Defaulting
Lender only to the extent allocable to the sum of (1) the Outstanding Amount of
the Revolving Loans funded by it and (2) its Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Article 2, Article 3, Section 5.4, Section 5.9, or Section 5.10(a)(ii), as
applicable and (z) shall be entitled to receive letter of credit fees pursuant
to Section 3.9 for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Commitment Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Article 2, Article 3, Section 5.4, Section 5.9, or Section 5.10(a)(ii). With
respect to any facility fee payment pursuant to Section 4.6 and any letter of
credit fee under Section 3.9 not required to be paid to any Defaulting Lender
pursuant to clause (y) or (z) of the preceding sentence, the Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

 

51



--------------------------------------------------------------------------------

(iv) Reallocation of Commitment Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to Articles
2 and 3, the “Commitment Percentage” of each Non-Defaulting Lender shall be
computed without giving effect to the Revolving Commitment of that Defaulting
Lender; provided, that, (i) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Default
exists; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that Non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Revolving Loans of that Lender.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 5.9.

(b) Defaulting Lender Cure. If the Borrower, the Agent, the Swingline Lender and
the L/C Issuer agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of Loans of the other Lenders or take
such other actions as the Agent may determine to be necessary to cause the Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentages (without giving effect to Section 5.10(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that subject to Section 15.31 and except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE 6

CHANGE IN CIRCUMSTANCES

Section 6.1 Increased Cost and Reduced Return.

(a) Increased Cost. If any Regulatory Change:

(i) shall subject any Lender or the L/C Issuer (or its Applicable Lending
Office) to any tax, duty or other charge with respect to any Loan whose interest
is determined by reference to the Libor Base Rate, its Note or its obligation to
make any Loan whose interest is determined by reference to the Libor Base Rate
available to the Borrower or (as the case may be) issuing or participating in
Letters of Credit, or change the basis of taxation of any amounts payable to
such Lender (or its Applicable Lending Office) under this Agreement or its Note
in respect of any Loan whose interest is

 

52



--------------------------------------------------------------------------------

determined by reference to the Libor Base Rate (other than franchise taxes or
taxes imposed on or measured by the net income of such Lender by the
jurisdiction in which such Lender is organized, has its principal office or such
Applicable Lending Office or is doing business);

(ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (other than the
Eurocurrency Reserve Percentage utilized in the determination of the Libor Rate
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, such Lender or L/C Issuer (or its
Applicable Lending Office), including the Commitment of such Lender hereunder;
or

(iii) shall impose on such Lender or L/C Issuer (or its Applicable Lending
Office), the applicable interbank market any other condition affecting this
Agreement or its Note or any of such extensions of credit or liabilities or
commitments;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, Continuing or
maintaining any Loan whose interest is determined by reference to the Libor Base
Rate or to reduce any sum received or receivable by such Lender (or its
Applicable Lending Office) under this Agreement or its Note with respect to any
Loan whose interest is determined by reference to the Libor Base Rate, then the
Borrower shall pay to such Lender on demand such amount or amounts as will
compensate such Lender for such increased cost or reduction. If any Lender
requests compensation by the Borrower under this Section 6.1(a), the Borrower
may, by notice to such Lender (with a copy to the Agent), suspend the obligation
of such Lender to make or maintain any Loan whose interest is determined by
reference to the Libor Base Rate, or to Convert Base Rate Loans into Libor
Loans, until the event or condition giving rise to such request ceases to be in
effect (in which case the provisions of Section 6.4 shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.

(b) Capital Adequacy. If, after the date hereof, any Lender shall have
determined that any Regulatory Change has or would have the effect of reducing
the rate of return on the capital of such Lender or any company controlling such
Lender as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such company could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy or liquidity) by an amount deemed by such
Lender to be material, then from time to time upon demand, the Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender for such reduction.

(c) Claims Under this Section 6.1. Each Lender shall promptly notify the
Borrower and the Agent of any event of which it has knowledge, occurring after
the date hereof, which will entitle such Lender to compensation pursuant to this
Section 6.1 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
it. Any Lender claiming compensation under this Section 6.1 shall furnish to the
Borrower and the Agent a statement setting forth the additional amount or
amounts to be paid to it hereunder, which shall be conclusive in the absence of
manifest error. In determining such amount, such Lender may use any reasonable
averaging and attribution methods.

 

53



--------------------------------------------------------------------------------

Section 6.2 Limitation on Libor Loans. If on or prior to the first day of any
Interest Period for any Libor Loan:

(a) the Agent determines (which determination shall be conclusive) that by
reason of circumstances affecting the relevant market, (i) adequate and
reasonable means do not exist for ascertaining the Libor Base Rate for such
Interest Period or (ii) deposits (whether in US Dollars or an Alternative
Currency) are not being offered to banks and the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Loan; or

(b) the Agent or the Required Lenders determine (which determination shall be
conclusive) and notify the Agent that the Libor Base Rate will not adequately
and fairly reflect the cost to the Lenders of funding Libor Loans (whether
denominated in US Dollars or an Alternative Currency) for such Interest Period;

then the Agent shall give the Borrower prompt notice thereof specifying the
amounts or periods, and so long as such condition remains in effect, (i) the
Lenders shall be under no obligation to make additional Libor Loans available to
the Borrower, Continue Libor Loans or to Convert Base Rate Loans into Libor
Loans and the Borrower shall, on the last day(s) of the then current Interest
Period(s) for the outstanding Libor Loans, either prepay such Libor Loans or
Convert such Libor Loans into Base Rate Loans in accordance with the terms of
this Agreement and (ii) the utilization of the Libor Base Rate component in
determining the Base Rate shall be suspended.

Section 6.3 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its Applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to the Libor Base Rate (whether denominated in US Dollars or an Alternative
Currency) hereunder, then such Lender shall promptly notify the Borrower and the
Agent thereof and such Lender’s obligation to make or Continue Libor Loans in
the affected currency or currencies or to Convert Base Rate Loans into Libor
Loans shall be suspended until such time as such Lender may again make, maintain
and fund Libor Loans (in which case the provisions of Section 6.4 shall be
applicable). If such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate of which is determined by
reference to the Libor Base Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the Libor Base Rate
component of the Base Rate until such time as such Lender may again make and
maintain Base Rate Loans the interest rate of which is determined by reference
to the Libor Base Rate.

Section 6.4 Treatment of Affected Loans. If the obligation of any Lender to make
a particular Libor Loan available to the Borrower or to Continue or to Convert
Base Rate Loans into, Libor Loans shall be suspended pursuant to Section 6.1 or
Section 6.3 (Loans of such Type being herein called “Affected Loans”), such
Lender’s Affected Loans shall be automatically Converted into Base Rate Loans
(the interest rate on which Base Rate Loans shall, if necessary, be determined
by the Agent without reference to the Libor Base Rate component of the Base
Rate) on the last day(s) of the then current Interest Period(s) for the Affected
Loans (or, in the case of a Conversion required by Section 6.3, on such earlier
date as such Lender may specify to the Borrower with a copy to the Agent) and,
unless and until such Lender gives notice as provided below that the
circumstances specified in Section 6.1 or Section 6.3 that gave rise to such
Conversion no longer exist:

(a) to the extent that such Lender’s Affected Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as Libor
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into Libor Loans shall
remain as Base Rate Loans.

 

54



--------------------------------------------------------------------------------

With respect to outstanding Loans, if such Lender gives notice to the Borrower
(with a copy to the Agent) that the circumstances specified in Section 6.1 or
Section 6.3 that gave rise to the Conversion of such Lender’s Affected Loans no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Libor Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically Converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Libor Loans, to the extent necessary so that, after giving effect thereto, all
Loans held by the Lenders holding Libor Loans and by such Lender are held pro
rata (as to principal amounts, Types and Interest Periods) in accordance with
their respective Commitment Percentages.

Section 6.5 Compensation. Upon the request of any Lender, the Borrower shall pay
to such Lender such amount or amounts as shall be sufficient (in the reasonable
opinion of such Lender) to compensate it for any loss, cost or expense
(including loss of anticipated profits, any foreign exchange losses and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain any Loan, from fees payable to terminate the deposits from which
such funds were obtained, or from the performance of any foreign exchange
contract, any customary administrative fees charged by the Lender in connection
with the foregoing and any such amounts incurred in connection with syndication
of this Agreement) incurred by it as a result of:

(a) any payment, prepayment or Conversion by the Borrower of a Libor Loan for
any reason (including the acceleration of the Loans pursuant to Section 13.2) on
a date other than the last day of the Interest Period for such Libor Loan;

(b) any failure by the Borrower for any reason (including the failure of any
condition precedent specified in Article 8 to be satisfied) to borrow, Convert,
Continue or prepay a Libor Loan on the date for such borrowing, Conversion,
Continuation or prepayment specified in the relevant notice of borrowing,
prepayment, Continuation or Conversion under this Agreement; or

(c) any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 6.5, each Lender shall be deemed to have funded each Libor Loan
made by it at the Libor Base Rate used in determining the Libor Rate for such
Libor Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Libor Loan was in fact so funded.

Notwithstanding the foregoing provisions of this Section 6.5, if at any time the
mandatory prepayment of the Loans pursuant to Section 5.4(a) would result in the
Borrower incurring breakage costs under this Section 6.5 as a result of Libor
Loans being prepaid other than on the last day of an Interest Period applicable
thereto (collectively, the “Affected Libor Loans”), then the Borrower may in its
sole discretion initially deposit a portion (up to 100%) of the amounts that
otherwise would have been paid in respect of the Affected Libor Loans with the
Agent (which deposit, after giving effect to interest to be earned on such
deposit prior to the last day of the relevant Interest Periods, must be equal in
amount to the amount of Affected Libor Loans not immediately prepaid) to be held
as security for the obligations of the Borrower hereunder pursuant to a cash
collateral agreement to be entered into in form and substance satisfactory to
the Agent, with such cash collateral to be directly applied upon the first
occurrence (or occurrences) thereafter of the last day of an Interest Period
applicable to the Affected Libor Loans (or such earlier date or dates as shall
be requested by the Borrower), to repay an aggregate principal amount of the
Loans equal to the Affected Libor Loans not initially repaid pursuant to this
sentence.

 

55



--------------------------------------------------------------------------------

Section 6.6 Taxes.

(a) Withholding Taxes. (i) Except as otherwise provided in this Agreement, any
and all payments by the Borrower or any Guarantor to or for the account of any
Lender or the Agent hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings and all liabilities
with respect thereto, excluding, in the case of each Lender or the Agent (as
applicable), taxes imposed on or measured by its income and franchise taxes
imposed on it by the jurisdiction under the laws of which such Lender (or its
Applicable Lending Office) or the Agent (as the case may be) is organized,
located or doing business or any political subdivision thereof, and excluding in
the case of any Foreign Lender taxes arising as a result of such Lender’s
failure to comply with Section 15.21 (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any applicable laws (as determined in
the good faith discretion of the Agent , the Borrower or any Guarantor, as
applicable) require the deduction of withholding of any taxes from any payment
made under any Loan Document, then the Agent, the Borrower or such Guarantor
shall be entitled to make such deduction or withholding.

(ii) If the Agent, the Borrower or any Guarantor shall be required by the Code
to withhold or deduct any taxes from any payment, then (A) the Agent shall
withhold or make such deductions as are determined by the Agent to be required,
(B) the Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Taxes, the sum
payable by the Borrower or the applicable Guarantor shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 6.6) the applicable recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii) If the Agent, the Borrower or any Guarantor shall be required by laws
other than the Code to deduct any Taxes from or in respect of any sum payable
under any Loan Document to any Lender or the Agent (as applicable), (A) the sum
payable by the Borrower or such Guarantor shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 6.6) such Lender or the Agent (as
applicable) receives an amount equal to the sum it would have received had no
such deductions been made, (B) the Agent, the Borrower or such Guarantor, as
applicable, shall make such deductions, (C) the Agent, the Borrower or such
Guarantor, as applicable, shall pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable law and
(D) the Borrower or such Guarantor, as applicable, shall furnish to the Agent
the original or a certified copy of a receipt evidencing payment thereof.

(b) Stamp Taxes, Etc. In addition, the Borrower agrees to pay any and all
present or future stamp or documentary taxes and any other excise or property
taxes or charges or similar levies which arise from any payment made under this
Agreement or any other Loan Document or from the execution or delivery of, or
otherwise with respect to, this Agreement or any other Loan Document (“Other
Taxes”).

(c) Tax Indemnification. THE BORROWER AGREES TO INDEMNIFY EACH LENDER AND THE
AGENT-RELATED PERSONS FOR THE FULL AMOUNT OF “TAXES” AND “OTHER TAXES”
(INCLUDING ANY “TAXES” OR “OTHER TAXES” IMPOSED OR ASSERTED BY ANY JURISDICTION
ON AMOUNTS PAYABLE UNDER

 

56



--------------------------------------------------------------------------------

THIS SECTION 6.6) PAID BY SUCH LENDER OR ANY AGENT-RELATED PERSON (AS THE CASE
MAY BE) AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO, OTHER THAN PENALTIES, ADDITIONS TO TAX,
INTEREST AND EXPENSES ARISING AS A RESULT OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF SUCH LENDER OR AGENT-RELATED PERSON. THE BORROWER
AGREES TO INDEMNIFY THE AGENT FOR ANY AMOUNT WHICH A LENDER FOR ANY REASON FAILS
TO PAY INDEFEASIBLY TO THE AGENT AS REQUIRED PURSUANT TO SECTION 15.21 BELOW.

(d) For purposes of determining withholding taxes imposed under FATCA from and
after the Closing Date, the Borrower and the Agent shall treat (and the Lenders
hereby authorize the Agent to treat) the Loan as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Section 6.7 Successor Libor

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 15.10 hereof), if the Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i) adequate and reasonable means do not exist for ascertaining Libor for any
requested Interest Period because the Libor Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

(ii) the administrator of the Libor Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which Libor or the Libor Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
Libor,

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrower may amend
this Agreement to replace Libor with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar US Dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “Libor Successor Rate”),
together with any proposed Libor Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

If no Libor Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Libor Loans
shall be suspended, (to the extent of the affected Libor Loans or Interest
Periods), and (y) the Libor

 

57



--------------------------------------------------------------------------------

Base Rate component shall no longer be utilized in determining the Base Rate.
Upon receipt of such notice, the Borrower may revoke any pending request for a
borrowing of, Conversion to or Continuation of Libor Loans (to the extent of the
affected Libor Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of Libor Successor Rate
shall provide that in no event shall such Libor Successor Rate be less than zero
for purposes of this Agreement.

ARTICLE 7

GUARANTIES

Section 7.1 Guaranties. Each Domestic Subsidiary of the Borrower party to the
Subsidiary Guaranty as of the Closing Date (which Domestic Subsidiaries are the
following: Williams-Sonoma Stores, Inc., Williams-Sonoma DTC, Inc.,
Williams-Sonoma Direct, Inc., Williams-Sonoma Gift Management, Inc.,
Rejuvenation Inc. and Sutter Street Manufacturing, Inc.) and any other
Subsidiary of the Borrower which at any time Guarantees the indebtedness,
liabilities and obligations of the Borrower under any Debt of the Borrower or
any Domestic Subsidiary permitted under Section 11.1(m) or 11.1(n) shall
guarantee payment and performance of the Obligations pursuant to the Subsidiary
Guaranty. Additionally, the Borrower shall cause one or more of its other
Domestic Subsidiaries (if any) to Guarantee (by means of the execution and
delivery of a Joinder Agreement) payment and performance of the Obligations
pursuant to the Subsidiary Guaranty as follows: (a) in the event that any
Domestic Subsidiary of the Borrower which is not a Guarantor owns cash, cash
equivalents, intellectual property and tangible assets of an aggregate net book
value in excess of $25,000,000, the Borrower shall cause such Domestic
Subsidiary to become a Guarantor as provided by Section 7.2 and (b) in the event
that the Borrower’s Domestic Subsidiaries which are not previously Guarantors
hereunder own cash, cash equivalents, intellectual property and tangible assets,
in the aggregate for all such Domestic Subsidiaries, of an aggregate net book
value in excess of $100,000,000, the Borrower shall cause one or more of such
Subsidiaries to become Guarantors as provided by Section 7.2 with the effect
that the owned cash, cash equivalents, intellectual property and tangible assets
of the remaining Domestic Subsidiaries of the Borrower which are not Guarantors
hereunder do not exceed $100,000,000 as of such date.

Section 7.2 New Guarantors. In the event that the Borrower is required to cause
one or more of its Subsidiaries to become Guarantors as set forth in
Section 7.1, such new Guarantor or Guarantors (as the case may be) shall,
contemporaneously with the delivery of the financial statements required by
Section 10.1(a) and Section 10.1(b), execute and deliver to the Agent a Joinder
Agreement pursuant to which each such Subsidiary of the Borrower becomes a
Guarantor under this Agreement and such other certificates and documentation,
including the items otherwise required pursuant to Section 8.1, as the Agent may
reasonably request.

ARTICLE 8

CONDITIONS PRECEDENT

Section 8.1 Conditions to Effectiveness. This Agreement shall become effective
when each of the conditions precedent set forth in this Section 8.1 has been
satisfied or waived with the consent of the Lenders (or, with respect to
Sections 8.1(a)(xiii) and 8.1(b), with the consent of the Persons entitled to
receive payment). The effectiveness of this Agreement is subject to the
conditions that the Agent shall have received all of the following in form and
substance satisfactory to the Agent and each Lender:

(a) Deliveries. The Agent shall have received on or before the Closing Date all
of the following, each dated (unless otherwise indicated) the Closing Date, in
form and substance satisfactory to the Agent and each of the Lenders:

 

58



--------------------------------------------------------------------------------

(i) Resolutions; Authority. For each of the Borrower and the Guarantors,
resolutions of its board of directors (or similar governing body) certified by
its Secretary or an Assistant Secretary which authorize its execution, delivery
and performance of the Loan Documents to which it is or is to be a party;

(ii) Incumbency Certificate. For each of the Borrower and the Guarantors, a
certificate of incumbency certified by the Secretary or an Assistant Secretary
certifying the names of its officers (A) who are authorized to sign the Loan
Documents to which it is or is to be a party (including the certificates
contemplated herein) together with specimen signatures of each such officer and
(B) who will, until replaced by other officers duly authorized for that purpose,
act as its representatives for the purposes of signing documentation and giving
notices and other communications in connection with this Agreement and the
transactions contemplated hereby;

(iii) Organizational Documents. For each of the Borrower and the Guarantors, the
certificate of incorporation, certificate of formation, certificate of limited
partnership or other similar document certified by the Secretary of State of the
state of its incorporation, formation or organization and dated a current date
(or, in lieu thereof, a certification from the Secretary of such Person that
such document has not changed from a certified copy thereof previously delivered
to the Agent);

(iv) Bylaws. For each of the Borrower and the Guarantors, the bylaws, operating
agreement; partnership agreement or similar agreement certified by its Secretary
or an Assistant Secretary (or, in lieu thereof, a certification from the
Secretary of such Person that such document has not changed from a certified
copy thereof previously delivered to the Agent);

(v) Governmental Certificates. For each of the Borrower and the Guarantors,
certificates (dated within thirty (30) days of the Closing Date) of the
appropriate Governmental Authorities of the state of incorporation, formation or
organization as to its existence and, to the extent applicable, good standing;

(vi) Credit Agreement. This Agreement, together with all Exhibits and other
attachments (if any), duly executed by the Borrower, the Agent, the L/C Issuer
and the Lenders;

(vii) Notes. The Committed Notes and the Swingline Note executed by the
Borrower, to the extent requested by a Lender or the Swingline Lender, as
applicable;

(viii) Subsidiary Guaranty. The Subsidiary Guaranty, duly executed by each of
the Guarantors;

(ix) Disclosure Letter. The Disclosure Letter, together with all Schedules and
any other attachments (if any), duly executed by the Borrower in form and
substance acceptable to the Agent;

 

59



--------------------------------------------------------------------------------

(x) Opinions of Counsel. Satisfactory opinions of legal counsel to the Borrower
and the Guarantors as to such matters as the Agent may request; and

(xi) Fees. Payment of all fees payable to the Lenders including those fees set
forth in the Fee Letter;

(b) Attorney Costs. The Attorney Costs referred to in Section 15.1 for which
statements have been presented shall have been paid in full (or shall be paid
with the proceeds of the initial Loans made on the Closing Date);

(c) No Material Adverse Change. As of the Closing Date, no material adverse
change shall have occurred with respect to (i) the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of the Borrower (individually) or the Borrower and its Subsidiaries
(taken as a whole) since January 29, 2017 or (ii) the facts and information
regarding such Persons disclosed to the Agent and the Lenders prior to the
Closing Date; and

(d) Additional Documentation. The Agent and the Lenders shall have received such
additional approvals, opinions or other documentation as the Agent, the L/C
Issuer or any Lender may reasonably request.

Without limiting the generality of the provisions of the last paragraph of
Section 14.3, for purposes of determining compliance with the conditions
specified in this Section 8.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

Section 8.2 All Advances. The obligation of each Lender to make any Loan
(including the initial Loans) and the obligation of the L/C Issuer to make any
L/C Credit Extension (including the initial L/C Credit Extension) is subject to
the following additional conditions precedent:

(a) No Default. No Default shall have occurred and be continuing, or would
result from such Loan or L/C Credit Extension;

(b) Representations and Warranties. All of the representations and warranties
contained in Article 9 and in the other Loan Documents shall be true and correct
in all material respects on and as of the date of such Loan or L/C Credit
Extension with the same force and effect as if such representations and
warranties had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date; and

(c) No Material Adverse Change. No material adverse change shall have occurred
with respect to the business, assets, liabilities (actual or contingent),
operations or financial condition of the Borrower and its Subsidiaries (taken as
a whole) since January 29, 2017.

 

60



--------------------------------------------------------------------------------

(d) No Material Adverse Change With Respect to Alternative Currency. In the case
of a Loan or an L/C Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Agent, the Required
Lenders (in the case of a Loan to be denominated in an Alternative Currency) or
the L/C Issuer (in the case of any Letter of Credit to be denominated in an
Alternative Currency) would make it impracticable for such Loan or L/C Credit
Extension to be denominated in the relevant Alternative Currency.

Each notice of borrowing and request for an L/C Credit Extension by the Borrower
hereunder shall constitute a representation and warranty by the Borrower that
the conditions precedent set forth in this Section 8.2 have been satisfied (both
as of the date of such notice and, unless the Borrower otherwise notifies the
Agent prior to the date of such borrowing or L/C Credit Extension, as
applicable, as of the date of such borrowing or L/C Credit Extension).

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Lenders to enter into this Agreement, the Borrower
represents and warrants that the following statements are, and after giving
effect to the transactions contemplated hereby will be, true, correct and
complete:

Section 9.1 Existence, Power and Authority.

(a) The Borrower and each of its Subsidiaries: (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; (ii) has all requisite power and authority to own its assets and
carry on its business as now being or as proposed to be conducted; and (iii) is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
would have a Material Adverse Effect.

(b) The Borrower and each of its Subsidiaries has the power and authority to
execute, deliver and perform its respective obligations under the Loan Documents
to which it is or may become a party.

Section 9.2 Financial Condition.

(a) Financial Statements. The Borrower has delivered to the Agent and each
Lender (i) audited financial statements of the Borrower and its Subsidiaries as
of and for the Fiscal Years ended February 1, 2015, January 31, 2016 and
January 29, 2017 and (ii) unaudited financial statements of the Borrower and its
Subsidiaries as of and for the portion of the current (as of the date hereof)
Fiscal Year through the period ended October 29, 2017. Except as set forth on
Schedule 9.2 to the Disclosure Letter, such financial statements have been
prepared in accordance with GAAP (subject to year-end audit adjustments and the
absence of footnotes in the case of the financial statements described in clause
(ii) preceding), and present fairly the financial condition of the Borrower and
its Subsidiaries as of the respective dates indicated therein and the results of
operations for the respective periods indicated therein. Neither the Borrower
nor any of its Subsidiaries has any material contingent liabilities, liabilities
for taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments except as referred to or reflected in
the financial statements referred to in clause (ii) preceding. Since the date of
the latest audited financial statements referred to in clause (i) preceding, no
material adverse change has occurred with respect to the business, assets,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower (individually) or of the Borrower and
its Subsidiaries (taken as a whole).

 

61



--------------------------------------------------------------------------------

(b) Projections. The projections delivered by the Borrower to the Agent and
included in the Offering Memorandum have been prepared by the Borrower in light
of the past operation of the business of the Borrower and its Subsidiaries. All
such projections represent, as of the date thereof, a good faith estimate by the
Borrower and its senior management of the financial conditions and performance
of the Borrower and its Subsidiaries based on assumptions believed to be
reasonable at the time made (provided that the performance of the Borrower and
its Subsidiaries may vary from such projections).

Section 9.3 Corporate and Similar Action; No Breach. The execution, delivery and
performance by the Borrower and each of its Subsidiaries of the Loan Documents
to which it is or may become a party, compliance with the terms and provisions
thereof, the issuance of Letters of Credit, the borrowings hereunder and the use
of proceeds thereof have been duly authorized by all requisite action on the
part of the Borrower and each of its Subsidiaries, respectively, and do not and
will not (a) violate or conflict with, or result in a breach of, or require any
consent (other than any consent that has been obtained and remains in full force
and effect) under (i) the articles of incorporation, bylaws or other
organizational documents (as applicable) of such Person, (ii) any applicable
law, rule or regulation or any order, writ, injunction or decree of any
Governmental Authority or arbitrator or (iii) any material agreement or
instrument to which such Person is a party or by which any of them or any of
their property is bound or subject or (b) constitute a default under any such
material agreement or instrument, or result in the creation or imposition of any
Lien upon any of the revenues or assets of such Person.

Section 9.4 Operation of Business. Each of the Borrower and its Subsidiaries
possesses all material licenses, Permits, franchises, patents, copyrights,
trademarks and tradenames or rights thereto necessary to conduct its business
substantially as now conducted and as presently proposed to be conducted, and
neither the Borrower nor any of its Subsidiaries is in violation of any valid
rights of others with respect to any of the foregoing where such violation could
be expected to have a Material Adverse Effect.

Section 9.5 Litigation and Judgments. Except as set forth in Schedule 9.5 to the
Disclosure Letter, there is no action, suit, investigation or proceeding before
or by any Governmental Authority or arbitrator pending or threatened against or
affecting the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, except as
set forth in Schedule 9.5 to the Disclosure Letter, there are no outstanding
judgments against the Borrower or any of its Subsidiaries in excess of
$1,000,000.

Section 9.6 Rights in Properties; Liens. The Borrower and each of its
Subsidiaries has good title to or valid leasehold interests in its respective
Properties, real and personal, and none of such Properties or leasehold
interests of the Borrower or any of its Subsidiaries is subject to any Lien,
except as permitted by Section 11.2.

Section 9.7 Enforceability. The Loan Documents to which the Borrower or any
Subsidiary of the Borrower is a party, when executed and delivered, shall
constitute the legal, valid and binding obligations of the Borrower or such
Subsidiary, as applicable, enforceable against such Person in accordance with
their respective terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

 

62



--------------------------------------------------------------------------------

Section 9.8 Approvals. No authorization, approval or consent of, and no filing
or registration with, any Governmental Authority or other third-party is or will
be necessary for (a) the execution, delivery or performance by the Borrower or
any Subsidiary of the Borrower of the Loan Documents to which it is or may
become a party, except for any such authorization, approval or consent that has
been obtained and remains in full force and effect or where the failure to
obtain any such authorization, approval or consent could not reasonably be
expected to have a Material Adverse Effect, or (b) the validity or
enforceability of the Loan Documents to which the Borrower or any Subsidiary of
the Borrower is or may become a party, except for any such authorization,
approval or consent that has been obtained and remains in full force and effect.

Section 9.9 Debt. Neither the Borrower nor any of its Subsidiaries has any Debt,
except as set forth in Schedule 9.9 to the Disclosure Letter or as otherwise
permitted by Section 11.1.

Section 9.10 Taxes. Except as set forth in Schedule 9.10 to the Disclosure
Letter or, after the Closing Date, matters which do not violate Section 10.4,
the Borrower and each Subsidiary of the Borrower have filed all federal and
other material tax returns required to be filed, including all income, franchise
and employment tax returns, and all material property and sales tax returns, and
have paid all of their respective liabilities for taxes, assessments,
governmental charges and other levies shown as due and payable on such returns
and all other material liabilities for taxes, assessments, governmental charges
and other levies that are due and payable other than, in each case, those being
contested in good faith by appropriate proceedings diligently pursued for which
adequate reserves have been established in accordance with GAAP. Except as set
forth in Schedule 9.10 to the Disclosure Letter or, after the Closing Date,
matters which do not violate Section 10.4, there is no pending investigation of
the Borrower or any Subsidiary of the Borrower by any taxing authority with
respect to any liability for tax or of any pending but unassessed tax liability
of the Borrower or any Subsidiary of the Borrower.

Section 9.11 Margin Securities. The Borrower is not engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (of the Borrower and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 11.2
or Section 11.8 or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 13.1(i) will be margin
stock.

Section 9.12 ERISA. With respect to each Plan, the Borrower and each Subsidiary
of the Borrower is substantially in compliance with all applicable provisions of
ERISA. Neither a Reportable Event nor a Prohibited Transaction has occurred that
is uncorrected or is continuing with respect to any Plan. No notice of intent to
terminate any active Plan has been filed, nor has any active Plan been
terminated. As of the Closing Date, no circumstances exist that constitute
grounds entitling the PBGC to institute proceedings to terminate, or appoint a
trustee to administer, a Plan, nor has the PBGC instituted any such
proceedings. Neither the Borrower, nor any of its Subsidiaries, nor any ERISA
Affiliate has completely or partially withdrawn from a Multiemployer Plan
creating undisclosed withdrawal liability. The Borrower, each Subsidiary of the
Borrower, and each ERISA Affiliate have met their minimum funding requirements
under ERISA with respect to each Plan. Except as set forth in Schedule 9.12 to
the Disclosure Letter, each Plan that is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code has
been funded at a sufficient level to satisfy the minimum funding standards under
ERISA and the Code. Neither the Borrower, nor any of its Subsidiaries, nor any
ERISA Affiliate has any outstanding liability to the PBGC under ERISA (other
than liability for the payment of PBGC premiums in the ordinary course of
business). The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.

 

63



--------------------------------------------------------------------------------

Section 9.13 Disclosure. All factual information furnished by or on behalf of
the Borrower or any Subsidiary of the Borrower to the Agent or any Lender in
writing for purposes of or in connection with this Agreement, the other Loan
Documents or any transaction contemplated herein or therein is, and all other
such factual information hereafter furnished by or on behalf of the Borrower or
any Subsidiary of the Borrower to the Agent or any Lender in writing, taken as a
whole and taken together with the Borrower’s filings with the SEC, will be, true
and accurate in all material respects on the date as of which such information
is dated or certified and not incomplete by omitting to state any fact necessary
to make such information not misleading in any material respect at such time in
light of the circumstances under which such information was provided (it being
recognized by the Lenders that projections and estimates as to future events are
not to be viewed as facts and that the actual results during the period or
periods covered by any such projections and estimates may differ from projected
or estimated results).

Section 9.14 Subsidiaries; Capitalization. As of the Closing Date, the Borrower
has no other Subsidiaries other than those listed in Schedule 9.14 to the
Disclosure Letter. As of the Closing Date, Schedule 9.14 to the Disclosure
Letter sets forth the jurisdiction of incorporation or organization of the
Borrower and its Subsidiaries and the percentage of the Borrower’s ownership of
the outstanding Voting Stock of each Subsidiary of the Borrower. All of the
outstanding Capital Stock of the Borrower and its Subsidiaries has been validly
issued, is fully paid, is nonassessable and has not been issued in violation of
any preemptive or similar rights. As of the Closing Date, except as disclosed in
Schedule 9.14 to the Disclosure Letter, there are (a) no outstanding
subscriptions, options, warrants, calls or rights (including preemptive rights)
to acquire, and no outstanding securities or instruments convertible into,
Capital Stock of any of the Borrower’s Subsidiaries and (b) no shareholder
agreements, voting trusts or similar agreements in effect and binding on any
shareholder of (i) to the Borrower’s knowledge, the Borrower or any of its
Capital Stock or (ii) any Subsidiary of the Borrower or any of their respective
Capital Stock. All shares of Capital Stock of the Borrower and its Subsidiaries
were issued in compliance with all applicable state and federal securities laws.

Section 9.15 Material Agreements. Neither the Borrower nor any of its
Subsidiaries is in default, or has knowledge of facts or circumstances that with
the giving of notice or passage of time or both could be expected to result in a
default, in any respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument (including any indenture, loan or credit agreement, or any lease or
other similar agreement or instrument) to which it is a party where such default
could reasonably be expected to cause a Material Adverse Effect.

Section 9.16 Compliance with Laws. Neither the Borrower nor any of its
Subsidiaries is in violation of any law, rule, regulation, order or decree of
any Governmental Authority or arbitrator except for violations which could not
reasonably be expected to have a Material Adverse Effect.

Section 9.17 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940.

Section 9.18 OFAC/Anti-Corruption Laws.

Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity currently the subject of
any Sanctions, nor is the Borrower or any Subsidiary located, organized or
resident in a Designated Jurisdiction.

The Borrower and its Subsidiaries have conducted their businesses in compliance
with applicable anti-corruption laws and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

 

64



--------------------------------------------------------------------------------

Section 9.19 Environmental Matters.

Except as disclosed on Schedule 9.19 to the Disclosure Letter:

(a) to the Borrower’s knowledge, the Borrower, each Subsidiary of the Borrower,
and all of their respective properties, assets and operations are in material
compliance with all Environmental Laws; neither the Borrower nor any of its
Subsidiaries has knowledge of, nor has the Borrower or any Subsidiary of the
Borrower received notice of, any past, present or future condition, event,
activity, practice or incident which interferes with or prevents the material
compliance or continued material compliance of the Borrower or its Subsidiaries
with all Environmental Laws;

(b) the Borrower and its Subsidiaries have obtained and maintained, and are in
material compliance with, all material Permits, licenses and authorizations that
are required under applicable Environmental Laws;

(c) except in compliance in all material respects with applicable Environmental
Laws, during the course of the Borrower’s or any of its Subsidiaries’ ownership
of or operations on any real Property, there has been no generation, treatment,
recycling, storage or disposal of hazardous waste, as that term is defined in
40 CFR Part 261 or any state equivalent, use of underground storage tanks or
surface impoundments, use of asbestos-containing materials or use of
polychlorinated biphenyls (PCB) in hydraulic oils, electrical transformers or
other equipment that could reasonably be expected to have a Material Adverse
Effect, and the use which the Borrower and its Subsidiaries make and intend to
make of their respective properties and assets will not result in the use,
generation, storage, transportation, accumulation, disposal or Release of any
Hazardous Material on, in or from any of their properties or assets that could
reasonably be expected to have a Material Adverse Effect;

(d) neither the Borrower, any of its Subsidiaries, nor any of their respective
currently or previously owned or leased Properties or operations is subject to
any outstanding or, to their knowledge, threatened order from or agreement with
any Governmental Authority or other Person or subject to any judicial or
administrative proceeding with respect to (i) failure to comply with
Environmental Laws, (ii) Remedial Action or (iii) any Environmental Liabilities
arising from a Release or threatened Release, in each case that could reasonably
be expected to have a Material Adverse Effect;

(e) there are no conditions or circumstances associated with the currently or
previously owned or leased Properties or operations of the Borrower or any
Subsidiary of the Borrower that could reasonably be expected to result in any
Environmental Liabilities or to have a Material Adverse Effect;

(f) neither the Borrower nor any of its Subsidiaries is or operates a treatment,
storage or disposal facility requiring a permit under the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq., the regulations thereunder or any
comparable provision of state law, and except as would not reasonably be
expected to have a Material Adverse Effect, each of the Borrower and each
Subsidiary of the Borrower is in compliance with all applicable financial
responsibility requirements of all applicable Environmental Laws;

(g) neither the Borrower nor any of its Subsidiaries has filed or failed to file
any notice required under applicable Environmental Law reporting an unauthorized
Release; and

 

65



--------------------------------------------------------------------------------

(h) no Lien arising under any Environmental Law has attached to any property or
revenues of the Borrower or any Subsidiary of the Borrower.

Section 9.20 [Reserved].

Section 9.21 Employee Matters. Except as set forth on Schedule 9.21 to the
Disclosure Letter, as of the Closing Date (a) neither the Borrower nor any of
its Subsidiaries, nor any of their respective employees, is subject to any
collective bargaining agreement, (b) no petition for certification or union
election is pending with respect to the employees of the Borrower or any
Subsidiary of the Borrower and no union or collective bargaining unit has sought
such certification or recognition with respect to the employees of the Borrower
or any Subsidiary of the Borrower and (c) there are no strikes, slowdowns, work
stoppages or controversies pending or, to the best knowledge of the Borrower and
the Subsidiaries of the Borrower after due inquiry, threatened between the
Borrower or any Subsidiary of the Borrower and its respective employees.

Section 9.22 Solvency. The Borrower, individually, and the Borrower and the
Subsidiary Guarantors, on a consolidated basis, are Solvent.

Section 9.23 EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

ARTICLE 10

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding (other than contingent Obligations under Sections 15.1
and 15.2 for which no claims have been asserted and obligations in respect of
Hedge Agreements and Treasury Management Agreements) or any Lender has any
Commitment hereunder or any Letter of Credit shall remain outstanding (unless
such Letter of Credit is Cash Collateralized in full), it will perform and
observe the following covenants:

Section 10.1 Reporting Requirements. The Borrower will furnish to the Agent and
each Lender:

(a) Annual Financial Statements. As soon as available, and in any event within
seventy-five (75) days (or not later than two (2) Business Days after the date
which consolidated financial statements for such period are required to be
delivered to the SEC under the Securities Laws) after the end of each Fiscal
Year of the Borrower: a copy of the annual audit report of the Borrower for such
Fiscal Year containing, on a consolidated basis, a balance sheet and statements
of income, retained earnings and cash flows as at the end of such Fiscal Year
and for the Fiscal Year then ended, in each case setting forth in comparative
form the figures for the preceding Fiscal Year, all in reasonable detail and
audited and certified on an unqualified basis by Deloitte & Touche LLP or by
other independent registered public accounting firm of recognized standing
selected by the Borrower and reasonably acceptable to the Agent, to the effect
that such report has been prepared in accordance with GAAP and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement;

 

66



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days (or not later than two (2) Business Days after the
date which consolidated financial statements for such period are required to be
delivered to the SEC under the Securities Laws) for each of the first three
Fiscal Quarters of each Fiscal Year of the Borrower, beginning with the Fiscal
Quarter ending April 29, 2018, a copy of an unaudited financial report of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and for the
portion of the Fiscal Year then ended containing, on a consolidated basis, a
balance sheet and statements of income, retained earnings and cash flows, in
each case setting forth in comparative form the figures for the corresponding
period of the preceding Fiscal Year, all in reasonable detail certified by the
chief financial officer or Treasurer of the Borrower to have been prepared in
accordance with GAAP and to fairly present the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis, at
the date and for the periods indicated therein, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) Compliance Certificate. As soon as available, and in any event accompanying
the financial statements delivered in accordance with Section 10.1(a) and
Section 10.1(b), a Compliance Certificate, together with schedules setting forth
the calculations supporting the computations therein;

(d) Notice of Litigation, Etc. Promptly after receipt by the Borrower or any
Subsidiary of the Borrower of notice of the commencement thereof, notice of all
actions, suits and proceedings by or before any Governmental Authority or
arbitrator affecting the Borrower or any Subsidiary of the Borrower which could
reasonably be expected to have a Material Adverse Effect;

(e) Notice of Default. As soon as possible and in any event within two
(2) Business Days after the chief executive officer, president, chief financial
officer, any vice president, secretary, assistant secretary, treasurer or any
assistant treasurer of the Borrower has knowledge of the occurrence of a
Default, a written notice setting forth the details of such Default and the
action that the Borrower has taken and proposes to take with respect thereto;

(f) ERISA. As soon as possible and in any event within thirty (30) days after
the Borrower or any Subsidiary of the Borrower knows, or has reason to know,
that

(i) any Termination Event with respect to a Plan has occurred or will occur,

(ii) the aggregate present value of the Unfunded Vested Accrued Benefits under
all Plans is equal to an amount in excess of $0 or

(iii) the Borrower or any Subsidiary of the Borrower is in “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan
required by reason of the Borrower’s or any of its Subsidiaries’ complete or
partial withdrawal (as described in Section 4203 or 4205 of ERISA) from such
Multiemployer Plan,

the Borrower will provide the Agent and the Lenders with a certificate of its
chief financial officer or Treasurer setting forth the details of such event and
the action which is proposed to be taken with respect thereto, together with any
notice or filing which may be required by the PBGC or any other Governmental
Authority with respect to such event;

(g) Notice of Material Adverse Effect. As soon as possible and in any event
within four (4) Business Days of the discovery of any event or condition that
could reasonably be expected to have a Material Adverse Effect, notice of the
same;

 

67



--------------------------------------------------------------------------------

(h) Proxy Statements, Periodic Reporting, Etc. As soon as available, one copy of
each financial statement, report, notice or proxy statement sent by the Borrower
or any Subsidiary of the Borrower to its stockholders generally and one copy of
each regular, periodic or special report, registration statement or prospectus
filed by the Borrower or any Subsidiary of the Borrower with any securities
exchange or the Securities and Exchange Commission or any successor agency; and

(i) General Information. Promptly, such other information concerning the
Borrower or any Subsidiary of the Borrower as the Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 10.1(a), (b) or (h) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 15.12 or
(ii) on which such documents are posted on the Borrower’s behalf on SyndTrak,
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); provided that in the case of documents that are not
available on http://www.sec.gov, (i) the Borrower shall deliver paper copies of
such documents to the Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Agent or such Lender and (ii) the Borrower shall notify (which may
be by facsimile or electronic mail) the Agent (and the Agent shall thereafter
notify the Lenders) of the posting of any such documents. Except for such
Compliance Certificates, the Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Agent and/or the Arrangers may,
but shall not be obligated to, make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak, IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 15.20); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

 

68



--------------------------------------------------------------------------------

Section 10.2 Maintenance of Existence; Conduct of Business. Except as permitted
by Section 11.3, the Borrower will, and will cause each Subsidiary of the
Borrower to, preserve and maintain (a) its corporate existence and (b) all of
its leases, privileges, Permits, franchises, qualifications and rights that are
necessary in the ordinary conduct of its business.

Section 10.3 Maintenance of Properties. Except as permitted by Section 11.3, the
Borrower will, and will cause each Subsidiary of the Borrower to, maintain, keep
and preserve all of its material Properties necessary in the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

Section 10.4 Taxes and Claims. The Borrower will, and will cause each Subsidiary
of the Borrower to, pay or discharge at or before maturity or before becoming
delinquent (a) all taxes, levies, assessments and governmental charges imposed
on it or its income or profits or any of its property and (b) all lawful claims
for labor, material and supplies, which, if unpaid, might become a Lien upon any
of its property; provided that neither the Borrower nor any Subsidiary of the
Borrower shall be required to pay or discharge any tax, levy, assessment or
governmental charge or charge for labor, material and supplies (i)(A) which is
being contested in good faith by appropriate proceedings diligently pursued, and
for which adequate reserves in accordance with GAAP have been established or
(B) could not reasonably be expected to result in a Material Adverse Effect and
(ii) if the failure to pay the same would not result in a Lien on the Property
of the Borrower or a Subsidiary of the Borrower other than a Permitted Lien.

Section 10.5 Insurance. To the extent reasonably available at commercially
reasonable expense, the Borrower will, and will cause each of its Subsidiaries
to, keep insured by financially sound and reputable insurers that are not
Affiliates of the Borrower all Property of a character usually insured by
responsible businesses engaged in the same or a similar business similarly
situated against loss or damage of the kinds and in the amounts customarily
insured against by such corporations or entities and carry such other insurance
as is usually carried by such businesses.

Section 10.6 Inspection Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit representatives and agents of the Agent and each Lender,
during normal business hours and upon reasonable notice to the Borrower no more
than once per year (unless an Event of Default has occurred and is continuing),
to examine, copy and make extracts from the Borrower’s or any of such
Subsidiaries’ books and records, to visit and inspect the Borrower’s or any of
such Subsidiaries’ Properties and to discuss the business, operations and
financial condition of the Borrower or any of its Subsidiaries with the officers
and independent certified public accountants of such Person. The Borrower will,
and will cause each of its Subsidiaries to, authorize its accountants in writing
(with a copy to the Agent) to comply with this Section.

Section 10.7 Keeping Books and Records. The Borrower will, and will cause each
of its Subsidiaries to, maintain proper books of record and account in which
full, true and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities.

Section 10.8 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply in all material respects with all applicable laws
(including all Environmental Laws, ERISA, the Code, Regulation U and Regulations
T and X of the FRB), rules, regulations, orders and decrees of a material nature
of any Governmental Authority or arbitrator other than any such laws, rules,
regulations, orders and decrees contested by appropriate actions or proceedings
diligently pursued, if adequate reserves in conformity with GAAP and
satisfactory to the Agent are established with respect thereto and except for
violations which could not reasonably be expected to have a Material Adverse
Effect.

 

69



--------------------------------------------------------------------------------

Section 10.9 Compliance with Agreements. The Borrower will, and will cause each
of its Subsidiaries to, comply with all agreements, contracts and instruments
binding on it or affecting its properties or business other than such
noncompliance which could not reasonably be expected to have a Material Adverse
Effect.

Section 10.10 Further Assurances.

(a) Further Assurance. The Borrower will, and will cause each of its
Subsidiaries to, execute and/or deliver pursuant to this clause (a) such further
documentation and take such further action as may be reasonably requested by the
Required Lenders to carry out the provisions and purposes of the Loan Documents.

(b) Subsidiary Joinder. The Borrower shall, and shall cause each Domestic
Subsidiary of the Borrower to, execute and deliver to the Agent such
documentation, including a Joinder Agreement, as the Agent may require to cause
each such Domestic Subsidiary to become a party to the Subsidiary Guaranty as
required by Article 7.

Section 10.11 ERISA. With respect to each Plan, the Borrower will, and will
cause each of its Subsidiaries to, comply with all minimum funding requirements
and all other material requirements of ERISA so as not to give rise to any
unfunded or unreserved liability in excess of $5,000,000.

Section 10.12 Anti-Corruption Laws. The Borrower will, and will cause each of
its Subsidiaries to, conduct its businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance in all material respects with such laws.

ARTICLE 11

NEGATIVE COVENANTS

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding (other than contingent Obligations under Sections 15.1
and 15.2 for which no claims have been asserted and obligations in respect of
Hedge Agreements and Treasury Management Agreements) or any Lender has any
Commitment hereunder or any Letter of Credit shall remain outstanding (unless
such Letter of Credit is Cash Collateralized in full), the Borrower will perform
and observe the following covenants:

Section 11.1 Debt. The Borrower will not, nor will it permit any Subsidiary of
the Borrower to, incur, create, assume or permit to exist any Debt, except:

(a) Debt to the Lenders pursuant to the Loan Documents;

(b) Debt described on Schedule 9.9 to the Disclosure Letter and any extensions,
renewals or refinancings of such existing Debt so long as (i) the principal
amount of such Debt after such renewal, extension or refinancing shall not
exceed the principal amount of such Debt which was outstanding immediately prior
to such renewal, extension or refinancing and (ii) such Debt shall not be
secured by any assets other than assets securing such Debt, if any, prior to
such renewal, extension or refinancing;

(c) Debt of a Subsidiary owed to the Borrower or another Subsidiary;

 

70



--------------------------------------------------------------------------------

(d) Guarantees and other Debt incurred in the ordinary course of business with
respect to surety and appeal bonds, performance and return-of-money bonds,
banker’s acceptances and other similar obligations including those of the type
described in Section 11.2(f);

(e) Debt secured by Liens permitted by Section 11.2(g);

(f) Debt of the type described in clause (j) of the definition of Debt;

(g) Debt constituting obligations to reimburse worker’s compensation insurance
companies for claims paid by such companies on behalf of the Borrower or any
Subsidiary of the Borrower in accordance with the policies issued to the
Borrower or any such Subsidiary;

(h) Debt secured by the Liens permitted by Section 11.2(d) and Section 11.2(e);

(i) unsecured Debt arising under, created by and consisting of Treasury
Management Agreements or Hedge Agreements, provided, (i) such Hedge Agreements
shall have been entered into for the purpose of hedging actual risk and not for
speculative purposes and (ii) that each counterparty to such Hedge Agreement
shall be a Lender (or an Affiliate thereof) or shall be rated at least AA- by
Standard and Poor’s Rating Service or Aa3 by Moody’s Investors Service, Inc.;

(j) Debt arising from endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business of the
Borrower or a Subsidiary of the Borrower;

(k) Debt consisting of letters of credit and reimbursement obligations therefor
(and Guarantees of such reimbursement obligations) incurred in the ordinary
course of business;

(l) Guarantees of Debt to the extent such Debt is otherwise permitted by this
Section 11.1;

(m) in addition to the Debt described in the foregoing clauses (a) through (l),
other Debt of the Borrower and the Guarantors; provided that (i) at the time of
incurrence of such Debt, the Borrower shall be in pro forma compliance with
Article 12 as of the date of and after giving effect to such incurrence and
(ii) to the extent such Debt is secured, such Liens are permitted by
Section 11.2(n); and

(n) in addition to the Debt described in the foregoing clauses (a) through (l),
other Debt of Subsidiaries of the Borrower that are not Guarantors which does
not exceed 10 percent (10.0%) of the Borrower’s Tangible Net Worth in aggregate
principal amount at any time outstanding; provided that to the extent such Debt
is secured, such Liens are permitted by Section 11.2(n).

Section 11.2 Limitation on Liens and Restrictions on Subsidiaries. The Borrower
will not, nor will it permit any Subsidiary of the Borrower to, incur, create,
assume or permit to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, except the following:

(a) existing Liens described on Schedule 11.2 to the Disclosure Letter and the
continuation or renewals of Liens in connection with any extensions, renewals or
refinancings of the Debt secured by such Liens as permitted under
Section 11.1(b), provided that (i) no such Lien is expanded to cover any
additional Property (other than after acquired title in or on such Property and
proceeds of the existing collateral) after the Closing Date and (ii) no such
Lien is spread to secure any additional Debt after the Closing Date;

 

71



--------------------------------------------------------------------------------

(b) Liens in favor of the Agent, for the benefit of the Agent and the holders of
the Obligations;

(c) encumbrances consisting of easements, zoning restrictions or other
restrictions on the use of real Property that do not (individually or in the
aggregate) materially detract from the value of the real Property encumbered
thereby or materially impair the ability of the Borrower or such Subsidiary to
use such real Property in its business;

(d) Liens for taxes, assessments or other governmental charges (but excluding
environmental Liens or Liens under ERISA) that are not delinquent or which are
being contested in good faith and for which adequate reserves have been
established in accordance with GAAP;

(e) contractual or statutory Liens of mechanics, materialmen, warehousemen,
carriers, landlords or other similar Liens securing obligations that are not
overdue or are being contested in good faith by appropriate proceedings
diligently pursued and for which adequate reserves have been established in
accordance with GAAP and are incurred in the ordinary course of business;

(f) Liens resulting from deposits to secure payments of worker’s compensation,
unemployment insurance or other social security programs or to secure the
performance of tenders, statutory obligations, leases, insurance contracts,
surety and appeal bonds, bids and other contracts incurred in the ordinary
course of business (other than for payment of Debt);

(g) Liens for purchase money obligations, Liens securing Capital Lease
Obligations and Liens on real property securing construction or permanent real
estate financing where: (i) with respect to Liens on real property under
synthetic leases, any such Lien does not exceed an amount equal to 100% of the
lessor’s (or the lessor’s lender’s) contribution to the costs of the real
property and improvements under synthetic lease agreements, including amounts
incurred under such synthetic leases on account of bank fees, closing expenses,
capitalized interest and other similar obligations; and (ii) in all other cases,
the Lien does not exceed 100% of the cost of the real property and all
improvements thereon and does not extend beyond the property purchased or
constructed and does not extend to any other property other than the property
purchased or constructed; provided that the Debt secured by any such Lien is
permitted under Section 11.1(e) or (f);

(h) any attachment or judgment Lien not constituting an Event of Default;

(i) any interest or title of a licensor, lessor or sublessor under any license
or lease and any interest or title of a licensee, lessee or sublessee under any
license, cross-license or lease in any event entered into in the ordinary course
of business and not otherwise prohibited by the terms of this Agreement;

(j) Liens against equipment arising from precautionary UCC financing statement
filings regarding operating leases entered into by such Person in the ordinary
course of business;

 

72



--------------------------------------------------------------------------------

(k) Liens in favor of financial institutions arising as a matter of law or
otherwise and encumbering deposits of cash or financial assets (including the
right of set-off) held by such financial institutions in the ordinary course of
business in connection with deposit or securities accounts, provided that no
such account is (x) a dedicated cash collateral account and/or is subject to
restrictions against access in excess of those set forth by regulations
promulgated by the Federal Reserve Board and (y) intended by the Borrower or any
Subsidiary to provide collateral to the applicable financial institution;

(l) Liens (including statutory and common law liens) in or against goods,
documents or instruments, including proceeds (including insurance proceeds),
products, accessions, substitutions and replacements related thereto, related to
or arising out of commercial or documentary letter of credit transactions, to
the extent that such letter of credit transactions constitute permitted Debt
under Section 11.1(k);

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties incurred in the ordinary course of business
in connection with the importation of goods, which customs duties are not
overdue; and

(n) Liens securing Debt in an aggregate principal amount outstanding at any time
not exceeding the greater of (x) $60,000,000 and (y) 5% of the Borrower’s
Tangible Net Worth.

Section 11.3 Mergers, Etc. The Borrower will not, nor will it permit any
Subsidiary of the Borrower to merge with or consolidate with any Person or
purchase or otherwise acquire all or a substantial part of the business or
Property of any Person or all or a substantial part of the business or Property
of a division or branch of a Person or a majority interest in the Capital Stock
of any Person, or wind-up, dissolve or liquidate itself; provided that
notwithstanding the foregoing or any other provision of this Agreement as long
as no Default exists or would result therefrom:

(a) a Subsidiary of the Borrower may wind-up, dissolve or liquidate if its
Property is transferred to the Borrower or a Wholly-Owned Subsidiary;

(b) any Subsidiary of the Borrower may merge or consolidate with the Borrower
(provided the Borrower is the surviving entity) or a Wholly-Owned Subsidiary
(provided the Wholly-Owned Subsidiary is the surviving entity);

(c) the Borrower or any Wholly-Owned Subsidiary may make Permitted Acquisitions;
and

(d) to the extent the Required Lenders agree in writing, the Borrower or any
Wholly-Owned Subsidiary may make additional acquisitions not included in
Permitted Acquisitions.

Section 11.4 [Reserved].

Section 11.5 [Reserved].

Section 11.6 [Reserved].

Section 11.7 Transactions with Affiliates. Without limiting any other provision
of this Article XI, the Borrower will not, nor will it permit any Subsidiary of
the Borrower to, enter into any transaction, including the purchase, sale or
exchange of property or the rendering of any service, with any Affiliate (as
used in this Section 11.7 the term “Affiliate” shall exclude any Subsidiary of
the Borrower, and when such term is used with respect to a Subsidiary of the
Borrower, shall exclude the Borrower) of the Borrower or such Subsidiary of the
Borrower, except (i) in the ordinary course of and

 

73



--------------------------------------------------------------------------------

pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than would be obtained in a comparable arm’s-length transaction
with a Person not an Affiliate of the Borrower or such Subsidiary,
(ii) dividends, distributions and share repurchases by the Borrower,
(iii) issuances and sales by the Borrower of Capital Stock and receipt by the
Borrower of the proceeds of such issuances and sales, (iv) reasonable and
customary fees paid to, and the reimbursement of reasonable out-of-pocket
expenses incurred by, members of the board of directors (or similar governing
body) of the Borrower or any of its Subsidiaries; (iv) compensation
arrangements, indemnification arrangements and agreements, and benefit plans for
directors, officers and other employees of the Borrower and its Subsidiaries
entered into or maintained or established in the ordinary course of business;
(v) employment and severance agreements or arrangements entered into by the
Borrower or any Subsidiary in the ordinary course of business; and
(vi) extraordinary retention, bonus or similar arrangements approved by the
Borrower’s board of directors (or a committee thereof).

Section 11.8 Disposition of Assets. The Borrower will not, nor will it permit
any Subsidiary of the Borrower to, sell, lease, assign, transfer or otherwise
voluntarily dispose of any of its Property other than (a) sales of inventory in
the ordinary course of business, (b) sales or other dispositions of assets in
the ordinary course of business in connection with the closing of any retail
location of the Borrower or any Subsidiary of the Borrower, (c) dispositions of
obsolete or worn out equipment in the ordinary course of business, (d) transfers
or dispositions of assets by a Subsidiary to the Borrower or a Wholly-Owned
Subsidiary, (e) transfers or dispositions of assets by the Borrower to a
Subsidiary, (f) transfers consisting of the lease or licenses of Property in the
ordinary course of business consistent with past practice (g) other transfers
permitted pursuant to this Article XI, and (h) sales or other dispositions of
assets in any Fiscal Year where the net book value of the assets disposed of
does not exceed the greater of (x) $125,000,000 and (y) 15% of the Borrower’s
Tangible Net Worth as of the last day of the immediately preceding Fiscal Year.

Section 11.9 Lines of Business. The Borrower will not, nor will it permit any
Subsidiary of the Borrower to, engage in any material line or lines of business
activity other than the business activities in which they are engaged on the
Closing Date or a business reasonably related, incidental or complementary
thereto.

Section 11.10 Limitations on Restrictions Affecting the Borrower and its
Subsidiaries. Neither the Borrower nor any Subsidiary of the Borrower (i) shall
enter into or assume any agreement (other than the Loan Documents) prohibiting
the creation or assumption of any Lien in favor of the Agent and the Lenders
under the Loan Documents upon its Properties, whether now owned or hereafter
acquired, or (ii) will create or suffer to exist or become effective any
consensual restriction of any kind on the ability of the Borrower or any
Subsidiary of the Borrower to (a) pay dividends or make any other distribution
on any of a Subsidiary’s Capital Stock, (b) pay any Debt owed to the Borrower or
any Subsidiary of the Borrower, (c) make loans or advances to the Borrower or
any Subsidiary of the Borrower, (d) transfer any Property of the Borrower or any
Subsidiary of the Borrower to any other Person, or (e) make any prepayment of
any of the Obligations, if any such restriction is materially more burdensome to
the Borrower or any Subsidiary of the Borrower than any similar restriction in
this Agreement or any other Loan Document, provided that the foregoing shall not
apply to: (1) restrictions and conditions imposed by applicable law;
(2) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets subject to such leases,
licenses or similar agreements, as the case may be); (3) restrictions with
respect to the disposition or transfer of assets or property in asset sale
agreements, stock sale agreements and other similar agreements in respect of
transactions not otherwise prohibited hereunder, pending the closing of such
disposition or transfer (provided that in each case (A) the Borrower or any
Subsidiary

 

74



--------------------------------------------------------------------------------

party to any such agreement is the seller, and (B) such restrictions are limited
to the property or assets that are the subject of such agreement); (4) customary
restrictions with respect to the disposition or distribution of assets or
property in joint venture agreements, partnership agreements and other similar
agreements entered into in the ordinary course of business and in respect of
transactions not otherwise prohibited hereunder, in each case so long as the
joint venture, partnership or other subject of such agreement is not a
Subsidiary of the Borrower; (5) restrictions in agreements evidencing Debt
permitted by Section 11.1(b), (e) or (f) that impose restrictions on the
property financed by or the subject of such Debt (including the products,
proceeds (including insurance proceeds), accessions, replacements, substitutions
and improvements thereto) and restrictions in agreements evidencing Liens
permitted by Section 11.2(a), (f) (g) or (n) which affect only the assets
subject to such Liens; and (6) restrictions imposed by the Loan Documents (and,
for the avoidance of doubt, any agreements in favor of a Lender that incorporate
by reference any of the covenants in Article 11 or Article 12 of this Agreement,
so long as such agreements are otherwise permitted by the terms of this
Agreement).

Section 11.11 Environmental Protection. The Borrower will not, nor will it
permit any Subsidiary of the Borrower to, (a) use (or permit any tenant to use)
any of its Properties for the handling, processing, storage, transportation or
disposal of any Hazardous Material except in compliance with applicable
Environmental Laws, (b) generate any Hazardous Material except in compliance
with applicable Environmental Laws, (c) conduct any activity that is likely to
cause a Release or threatened Release of any Hazardous Material in violation of
any Environmental Law or (d) otherwise conduct any activity or use any of its
Properties in any manner that in any material respect violates or is likely to
violate any Environmental Law or create any Environmental Liabilities for which
the Borrower or any Subsidiary of the Borrower would be responsible, in each
case, in a manner that could reasonably be expected to have a Material Adverse
Effect.

Section 11.12 ERISA. The Borrower will not, nor will it permit any Subsidiary of
the Borrower to:

(a) allow or take (or permit any ERISA Affiliate to take) any action which would
cause any unfunded or unreserved liability for benefits under any Plan
(exclusive of any Multiemployer Plan) in excess of $5,000,000 to exist or to be
created; or

(b) with respect to any Multiemployer Plan, allow or take (or permit any ERISA
Affiliate to take) any action which would cause any unfunded or unpaid liability
by the Borrower or any ERISA Affiliate to any Multiemployer Plan in excess of
$5,000,000 to exist or to be created, either individually as to any such Plan or
in the aggregate as to all such Plans.

Section 11.13 Sanctions. The Borrower will not, nor will it permit any
Subsidiary of the Borrower to directly or indirectly, use the proceeds of any
extension of credit hereunder, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other individual or
entity, to fund any activities of or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Arranger, Agent or otherwise) of Sanctions.
The Borrower will not, nor will it permit any Subsidiary of the Borrower to
directly or indirectly, use the proceeds of any extension of credit hereunder
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.

 

75



--------------------------------------------------------------------------------

ARTICLE 12

FINANCIAL COVENANT

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding (other than contingent Obligations under Sections 15.1
and 15.2 for which no claims have been asserted and obligations in respect of
Hedge Agreements and Treasury Management Agreements) or any Lender has any
Commitment hereunder or any Letter of Credit shall remain outstanding (unless
such Letter of Credit is Cash Collateralized in full), the Borrower shall not
permit the Leverage Ratio calculated as of the end of any Fiscal Quarter, for
the preceding twelve (12) Fiscal Periods then ending, to exceed 3.50 to 1.0.

ARTICLE 13

DEFAULT

Section 13.1 Events of Default. Each of the following shall be deemed an “Event
of Default”:

(a) the Borrower shall fail to pay (i) when due and in the currency required any
principal owing with respect to any Loan or any L/C Obligation payable under any
Loan Document or any part thereof, (ii) within three (3) Business Days of the
date due any interest on any Loan or any L/C Obligation or fees payable under
the Loan Documents or any part thereof or (iii) within three (3) Business Days
after the date the Borrower receives written notice of the failure to pay when
due, any other Obligation or any part thereof, or any indebtedness, liability or
obligation due to any Lender under any Hedge Agreement;

(b) any representation, warranty or certification made or deemed made by the
Borrower or any Subsidiary of the Borrower (or any of their respective officers)
in any Loan Document or in any certificate, report, notice or financial
statement furnished at any time in connection with any Loan Document shall be
false, misleading or erroneous in any material respect when made or deemed to
have been made;

(c) the Borrower or any Subsidiary of the Borrower shall fail to perform,
observe or comply with any covenant, agreement or term contained in Section 2.4,
Section 5.4(a), Section 10.1, Section 10.2, Section 10.6, Section 10.10, Article
11 (other than related to non-consensual Liens under Section 11.2) or Article
12;

(d) the Borrower or any Subsidiary of the Borrower shall fail to perform,
observe or comply with any other agreement or term contained in any Loan
Document (other than as described in Section 13.1(a), Section 13.1(b) or
Section 13.1(c)) and (i) such failure shall continue for a period of thirty
(30) days after the earlier of (A) the date the Agent provides the Borrower with
notice thereof or (B) the date the Borrower should have notified the Agent
thereof in accordance with Section 10.1(e) or (ii) as otherwise specifically
provided by any other Loan Document;

(e) the Borrower or any Subsidiary of the Borrower shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner, liquidator or the like of itself or of all or a
substantial part of its Property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the United States
Bankruptcy Code (as now or hereafter in effect, the “Bankruptcy Code”), (iv)
institute any

 

76



--------------------------------------------------------------------------------

proceeding or file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, liquidation, dissolution,
winding-up or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code, (vi) admit in
writing its inability to or be generally unable to pay its debts as such debts
become due or (vii) take any corporate action for the purpose of effecting any
of the foregoing;

(f) (i) a proceeding or case shall be commenced, without the application,
approval or consent of the Borrower or any Subsidiary of the Borrower in any
court of competent jurisdiction, seeking (A) its reorganization, liquidation,
dissolution, arrangement or winding-up or the composition or readjustment of its
debts, (B) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of the Borrower or such Subsidiary or of all or any
substantial part of its Property or (C) similar relief in respect of the
Borrower or such Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or readjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of sixty (60) or more days or (ii) an order
for relief against the Borrower or any Subsidiary shall be entered in an
involuntary case under the Bankruptcy Code;

(g) the Borrower or any Subsidiary of the Borrower shall fail within a period of
thirty (30) days after the commencement thereof to discharge or obtain a stay of
any attachment, sequestration, forfeiture or similar proceeding or proceedings
involving an aggregate amount in excess of $50,000,000 against any of its assets
or Properties;

(h) a final judgment or judgments for the payment of money in excess of
$50,000,000 in the aggregate (to the extent not paid or fully covered by
insurance acknowledged by a carrier reasonably acceptable to the Agent) shall be
rendered by a court or courts against the Borrower or any Subsidiary of the
Borrower and the same shall not be satisfied, discharged or dismissed (or
provision shall not be made for such satisfaction, discharge or dismissal), or a
stay of execution or other stay of enforcement thereof shall not be procured,
within sixty (60) days from the date of entry thereof and the Borrower or any
Subsidiary of the Borrower, as applicable, shall not, within said period of
sixty (60) days, or such longer period during which execution of the same shall
have been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal;

(i) the Borrower or any Subsidiary of the Borrower shall fail to pay when due
any principal of or interest on any Debt (other than the Obligations) beyond the
period of grace (if any) if the aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of the affected Debt equals
or exceeds $50,000,000, or the maturity of any such Debt shall have been
accelerated or shall have been required to be prepaid prior to the stated
maturity thereof or (ii) any event shall have occurred with respect to any Debt
in the aggregate principal amount equal to or in excess of $50,000,000 that
permits the holder or holders of such Debt or any Person acting on behalf of
such holder or holders to accelerate the maturity thereof or require any
prepayment (other than the right to require any prepayment pursuant to (x) a
regularly scheduled option to require the Borrower or any Subsidiary to
repurchase or prepay such Debt or (y) any redemption, repurchase or prepayment
voluntarily initiated by the Borrower or any Subsidiary) thereof; provided that
no early payment requirement or unwinding or termination with respect to any
Hedge Agreement shall, in and of itself, constitute an Event of Default under
this subsection (i) unless there occurs under any related Hedge Agreement an
Early Termination Date (as defined in such Hedge Agreement) resulting from
(A) any event of default under such Hedge Agreement as to which the Borrower or
any Subsidiary of the Borrower is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Hedge
Agreement as to which the Borrower or any Subsidiary of the Borrower is an
Affected Party (as so defined);

 

77



--------------------------------------------------------------------------------

(j) this Agreement or any other Loan Document shall cease to be in full force
and effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by the Borrower or any Subsidiary, or
the Borrower or any Subsidiary shall deny that it has any further liability or
obligation under any of the Loan Documents;

(k) any of the following events shall occur or exist with respect to the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate and in each
case, such event or condition, together with all other such events or
conditions, if any, have subjected or could in the reasonable opinion of the
Agent or the Required Lenders subject the Borrower or any Subsidiary of the
Borrower (or any combination thereof) to any tax, penalty or other liability to
a Plan, a Multiemployer Plan, the PBGC or otherwise (or any combination thereof)
which in the aggregate could reasonably be expected to exceed $50,000,000: (i)
any Prohibited Transaction involving any Plan; (ii) any Reportable Event with
respect to any Plan; (iii) the filing under Section 4041 of ERISA of a notice of
intent to terminate any Plan or the termination of any Plan; (iv) any event or
circumstance that could reasonably be expected to constitute grounds entitling
the PBGC to institute proceedings under Section 4042 of ERISA for the
termination of, or for the appointment of a trustee to administer, any Plan, or
the institution by the PBGC of any such proceedings; or (v) the complete or
partial withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan
or the reorganization, insolvency or termination of any Multiemployer Plan; or

(l) the occurrence of a Change of Control.

Section 13.2 Remedies; Application of Funds. If any Event of Default shall occur
and be continuing, the Agent may (and if directed by the Required Lenders,
shall) do any one or more of the following:

(a) Acceleration. By notice to the Borrower, declare all outstanding principal
of and accrued and unpaid interest on the Loans and all other amounts payable by
the Borrower under the Loan Documents immediately due and payable, and the same
shall thereupon become immediately due and payable, without further notice,
demand, presentment, notice of dishonor, notice of acceleration, notice of
intent to accelerate, protest or other formalities of any kind, all of which are
hereby expressly waived by the Borrower except as where required by the specific
terms of this Agreement or the other Loan Documents;

(b) Termination of Commitments. Declare the Commitments and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(c) Cash Collateralization. Require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof);

(d) Judgment. Reduce any claim to judgment;

(e) Rights. Exercise any and all rights and remedies afforded by the laws of the
State of California, or any other jurisdiction governing any of the Loan
Documents, by equity or otherwise; and

 

78



--------------------------------------------------------------------------------

provided, however, that, upon the occurrence of an Event of Default under
Section 13.1(e) or Section 13.1(f) with respect to the Borrower or any
Guarantor, the Commitments of all of the Lenders and any obligation of the L/C
Issuer to make L/C Credit Extensions shall automatically terminate and the
outstanding principal of and accrued and unpaid interest on the Loans and all
other amounts payable by the Borrower or any other party under the Loan
Documents shall thereupon become immediately due and payable, and the obligation
of the Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Agent or
any Lender, and in each case without notice, demand, presentment, notice of
dishonor, notice of acceleration, notice of intent to accelerate, protest or
other formalities of any kind, all of which are hereby expressly waived by the
Borrower.

(f) Application of Funds. After the exercise of remedies provided for in
Section 13.2 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 13.2), any amounts
received on account of the Obligations shall be applied by the Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article 6)
payable to the Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article 6), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, liabilities under any Hedge Agreement
with any Lender or any Affiliate of a Lender and as to which the Agent has
received notice of the amounts owed thereunder from the applicable Lender or any
Affiliate of a Lender party to a Hedge Agreement, (b) payment of amounts due
under any Treasury Management Agreement between any Loan Party and any Lender or
any Affiliate of a Lender and (c) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders (or Affiliate thereof, as the case may be) and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

Subject to Section 3.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above. Excluded Swap Obligations
with respect to any Guarantor shall not be paid with amounts received from such
Guarantor or such Guarantor’s assets, but appropriate adjustments shall be made
with respect to payments from other Loan Parties to preserve the allocation to
Obligations otherwise set forth above in this Section.

 

79



--------------------------------------------------------------------------------

Section 13.3 Performance by the Agent. Upon the occurrence of a Default, if the
Borrower or any Guarantor shall fail to perform any agreement in accordance with
the terms of the Loan Documents, the Agent may, and at the direction of the
Required Lenders shall, perform or attempt to perform such agreement on behalf
of the Borrower or such Guarantor, as applicable. In such event, at the request
of the Agent, the Borrower shall promptly pay any amount expended by the Agent
or the Lenders in connection with such performance or attempted performance, to
the Agent at the Principal Office together with interest thereon at the Default
Rate applicable to Base Rate Loans from the date of such expenditure to the date
such expenditure is paid in full. Notwithstanding the foregoing, it is expressly
agreed that neither the Agent, the Arrangers, nor any Lender shall have any
liability or responsibility for the performance of any obligation of the
Borrower or any Guarantor under any Loan Document.

Section 13.4 Set-off. If an Event of Default shall have occurred and be
continuing, each Lender (after obtaining the prior written consent of the Agent)
is hereby authorized at any time and from time to time, without notice to the
Borrower or any other Person (any such notice being hereby expressly waived), to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, but excluding any account established by the Borrower as a
fiduciary for another party) at any time held and other indebtedness at any time
owing by such Lender to or for the credit or the account of the Borrower against
any and all of the Obligations now or hereafter existing under any Loan
Document, irrespective of whether or not the Agent or such Lender shall have
made any demand under such Loan Documents and although the Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of set-off, (x) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 5.10 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of set-off. Each Lender agrees promptly to notify the Borrower (with
a copy to the Agent) after any such set-off and application; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights and remedies of each Lender hereunder are in addition to
other rights and remedies (including other rights of set-off) which such Lender
may have.

Section 13.5 Continuance of Default. For purposes of all Loan Documents, a
Default shall be deemed to have continued and exist until the Agent shall have
actually received evidence satisfactory to the Agent that such Default shall
have been remedied.

ARTICLE 14

THE AGENT

Section 14.1 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the Agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. Except with respect to the consent
requirements under Section 14.6, the provisions of this Article are solely for
the benefit of the Agent, the Lenders and the L/C Issuer, and

 

80



--------------------------------------------------------------------------------

neither the Borrower nor any Guarantor shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

Section 14.2 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

Section 14.3 Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 15.10 and 13.2) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Borrower, a Lender or the L/C Issuer.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article 8 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

 

81



--------------------------------------------------------------------------------

Section 14.4 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of any Loan,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender or the L/C Issuer, the Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 14.5 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. The Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

Section 14.6 Resignation of Agent. The Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower at all times other than during the existence of an Event
of Default (which consent will not be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
L/C Issuer, after consulting with the Lenders and the Borrower, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Sections 15.1 and 15.2 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

 

82



--------------------------------------------------------------------------------

Any resignation by Bank of America as Agent pursuant to this Section shall also
constitute its resignation as L/C Issuer and Swingline Lender. Upon the
acceptance of a successor’s appointment as Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swingline Lender, (b) the retiring L/C
Issuer and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

Section 14.7 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Section 14.8 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Borrower or
any Guarantor, the Agent (irrespective of whether the principal of any Loan or
any L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the Agent
and their respective agents and counsel and all other amounts due the Lenders,
the L/C Issuer and the Agent under Sections 3.9, 3.10, 4.6, 4.7, 4.8, 15.1 and
15.2) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 4.7, 15.1 and 15.2.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

83



--------------------------------------------------------------------------------

Section 14.9 Guaranty Matters. The Lenders irrevocably authorize the Agent, at
its option and in its discretion, to release any Guarantor from its obligations
under the Guaranties if such Person ceases to be a Subsidiary of the Borrower as
a result of a transaction permitted hereunder. Upon request by the Agent at any
time, the Required Lenders will confirm in writing the Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 14.9.

Section 14.10 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Syndication Agents,
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Lender or the
L/C Issuer hereunder.

Section 14.11 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent and each Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

 

84



--------------------------------------------------------------------------------

(b) In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:

(i) none of the Agent or any Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Agent or any
Arranger or any their respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

The Agent and each Arranger hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

85



--------------------------------------------------------------------------------

ARTICLE 15

MISCELLANEOUS

Section 15.1 Attorney Costs, Expenses and Documentary Taxes. The Borrower agrees
(a) to pay or reimburse the Agent for, promptly after presentation of supporting
documents, all reasonable costs and expenses incurred in connection with the
syndication of the credit facilities provided for herein, the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated) and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
(b) to pay all reasonable out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (c) to pay or reimburse the
Agent and each Lender for all costs and expenses incurred in connection with the
enforcement, attempted enforcement or preservation of any rights or remedies
under this Agreement or the other Loan Documents and in connection with the
Loans or Letters of Credit issued hereunder (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
insolvency law), including all Attorney Costs. The foregoing costs and expenses
shall include all search, filing, recording, title insurance and appraisal
charges and fees and documentary taxes related thereto, and other out-of-pocket
expenses incurred by the Agent and the cost of independent public accountants
and other outside experts retained by the Agent or any Lender. All amounts due
under this Section 15.1 shall be payable within thirty (30) Business Days after
demand therefor. The agreements in this Section shall survive the termination of
the Commitments and repayment of all other Obligations.

Section 15.2 Indemnification; Damage Waiver.

(a) Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Related
Parties (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (limited, in the case of
Attorney Costs, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel for all such Indemnitees, taken
as a whole and, if necessary, of a single local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all such Indemnitees, taken as a whole, and, solely in the
case of an actual or perceived conflict of interest, one additional counsel in
each applicable jurisdiction to the affected Indemnitee) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (i) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby or, in the case of the Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Commitment, Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii)

 

86



--------------------------------------------------------------------------------

any actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Borrower or any
Subsidiary or Affiliate of the Borrower, or any Environmental Liability related
in any way to the Borrower or any Subsidiary or Affiliate of the Borrower or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding), whether
brought by a third-party, the Borrower or a Guarantor, and regardless of whether
any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (y) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
(z) arise solely from a dispute among Indemnitees (except when and to the extent
that one of the parties to such dispute was acting in its capacity as or
fulfilling its role as Agent, L/C Issuer, Swingline Lender, Arranger or other
similar capacity and, in such case, excepting only such party) that does not
involve any act or omission of the Borrower or any of its affiliates.

(b) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 15.1 or clause
(a) of this Section to be paid by it to the Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Agent (or any such sub-agent), the L/C Issuer or
such Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) or
the L/C Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for the Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this clause
(b) are subject to the provisions of Section 5.8(c).

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(d) Payments. All amounts due under this Section 15.2 shall be payable within
thirty (30) Business Days after demand therefor.

(e) Survival. The agreements in this Section shall survive the resignation of
the Agent, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

87



--------------------------------------------------------------------------------

Section 15.3 No Duty. All attorneys, accountants, appraisers and other
professional Persons and consultants retained by any of the Agent, the Arrangers
or any Lender shall have the right to act exclusively in the interest of Agent,
the Arrangers and the Lenders and shall have no duty of disclosure, duty of
loyalty, duty of care or other duty or obligation of any type or nature
whatsoever to the Borrower or any Guarantor, any shareholders of the Borrower or
any Guarantor or any other Person.

Section 15.4 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its controlled
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agent and the Arrangers, are
arm’s-length commercial transactions between the Borrower and its controlled
Affiliates, on the one hand, and the Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent and the Arrangers each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its controlled Affiliates, or any other
Person and (B) neither the Agent nor the Arrangers has any obligation to the
Borrower or any of its controlled Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agent and the Arrangers and its
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its controlled Affiliates,
and neither the Agent nor the Arrangers has any obligation to disclose any of
such interests to the Borrower and its controlled Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 15.5 Equitable Relief. The Borrower recognizes that in the event the
Borrower or any Guarantor fails to pay, perform, observe or discharge any or all
of the Obligations under the Loan Documents, any remedy at law may prove to be
inadequate relief to the Agent and the Lenders. The Borrower therefore agrees
that the Agent and the Lenders, if the Agent or the Required Lenders so request,
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

Section 15.6 No Waiver; Cumulative Remedies; Enforcement. No failure on the part
of the Agent or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege under any Loan
Document (including the imposition of the Default Rate) shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right, power or privilege. The rights and remedies
provided for in the Loan Documents are cumulative and not exclusive of any
rights and remedies provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower, any Guarantor or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 13.2 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in

 

88



--------------------------------------------------------------------------------

its capacity as L/C Issuer or Swingline Lender, as the case may be) hereunder
and under the other Loan Documents, (c) any Lender from exercising set-off
rights in accordance with Section 13.4 (subject to the terms of Section 5.7), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to the Borrower or
any Guarantor under any bankruptcy or insolvency law; and provided, further,
that if at any time there is no Person acting as Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Agent pursuant to Section 13.2 and (ii) in addition to
the matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 5.7, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

Section 15.7 Successors and Assigns.

(a) The provisions of this Agreement and the other Loan Documents shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any Guarantor may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of clause
(b) of this Section, (ii) by way of participation in accordance with the
provisions of clause (d) of this Section or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of clause (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitment and its Loans (including for
purposes of this clause (b), participations in L/C Obligations and in Swingline
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender no minimum amount need be assigned;

(B) in any case not described in clause (b)(i)(A) of this subsection, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date, shall not be
less than $10,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (which
consent of the Borrower shall not be unreasonably withheld or delayed),
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met,

 

89



--------------------------------------------------------------------------------

(ii) Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned; except that this clause
(ii) shall not (A) apply to the Swingline Lender’s rights and obligations in
respect of Swingline Loans or (B) prohibit any Lender from assigning all or a
portion of its rights and obligations in respect of its Revolving Commitment
(and the related Revolving Loans thereunder) and its outstanding Term Loans on a
non-pro rata basis.

(iii) No consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower’s
consent shall be deemed given if no response is provided within ten
(10) Business Days of the Borrower obtaining notice of such assignment;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and the Revolving Commitments.

(iv) The parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500; provided, however, that the Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire.

(v) No such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).

 

90



--------------------------------------------------------------------------------

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Agent pursuant to clause
(c) of this Section, from and after the effective date specified in each
Assignment and Acceptance, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 6.1, 6.5, 6.6, 15.1 and 15.2 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender and, if applicable, shall deliver a
replacement Note to the assignor Lender. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
clause (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (d) of this Section. From time to time upon request of the Borrower, the
Agent will inform the Borrower of the identities of all Lenders and their
respective Commitments.

(c) The Agent, acting solely for this purpose as an agent of the Borrower (and
such agency being solely for tax purposes), shall maintain at the Principal
Office a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary, and any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as the Lender shall be conclusive and binding
on any subsequent holder, assignee, or transferee of the corresponding
Commitments or Obligations. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

91



--------------------------------------------------------------------------------

(d) Any Lender may at any time, without the consent of, but with notice to, the
Borrower and the Agent, sell participations to any Person (other than a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural Person), a Defaulting Lender or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 15.2(b) without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that a
Lender selling a participation may, in any agreement with a Participant, give
such Participant the right to consent to any matter which (A) extends the
Maturity Date as to such Participant or any other date upon which any payment of
money is due to such Participant, (B) reduces the rate of interest owing to such
Participant, any fee or any other monetary amount owing to such Participant,
(C) reduces the amount of any installment of principal owing to such Participant
or (D) releases all or substantially all of the Guarantors of their obligations
under the Subsidiary Guaranty. Subject to clause (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 6.1, 6.5 and 6.6 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section. To
the extent permitted by law, each Participant shall be also entitled to the
benefits of Section 13.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 5.7 as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 6.1, 6.5 or 6.6 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 6.5 or 6.6 unless such
Participant agrees, for the benefit of the Borrower, to comply with
Section 15.21 as though it were a Lender (it being understood that the Agent and
the Borrower shall be third-party beneficiaries of such covenant).

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America or Wells Fargo, as applicable, assigns all of its Revolving
Commitment and Revolving Loans owing to it pursuant to clause (b) above, (i)
Bank of America or Wells Fargo, as applicable, may, upon 30 days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer and/or (ii) Bank of America,
may upon 30 days’ notice to the Borrower, resign as Swingline Lender. In the
event of any such resignation as L/C Issuer or Swingline Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swingline Lender

 

92



--------------------------------------------------------------------------------

hereunder (and upon acceptance of such appointment by a Lender, such Lender
shall be such successor L/C Issuer and/or such successor Swingline Lender);
provided that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swingline Lender or
Wells Fargo as L/C Issuer, as the case may be. If Bank of America or Wells Fargo
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to fund Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 3.3). If Bank of America resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to fund Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.1. Upon the appointment of a successor L/C Issuer and/or Swingline
Lender, (1) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swingline
Lender, as the case may be and (2) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America or Wells Fargo, as applicable, to effectively assume the obligations of
Bank of America or Wells Fargo, as applicable, with respect to such Letters of
Credit.

Section 15.8 Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Agent and each Lender, regardless of any investigation made
by the Agent or any Lender or on their behalf and notwithstanding that the Agent
or any Lender may have had notice or knowledge of any Default at the time of any
extension of credit hereunder, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding. Without prejudice
to the survival of any other obligation of the Borrower hereunder, the
obligations under Article 6, Section 15.1 and Section 15.2 shall survive
repayment of the Obligations and termination of the Commitments.

Section 15.9 Entire Agreement. This Agreement, together with the other Loan
Documents and any letter agreements referred to herein, comprises the complete
and integrated agreement of the parties on the subject matter hereof and
supersedes all prior agreements, written or oral, on the subject matter hereof.
In the event of any conflict between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control and
govern; provided that the inclusion of supplemental rights or remedies in favor
of the Agent or the Lenders in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

Section 15.10 Amendments and Waivers. Except as provided in Section 2.6 with
respect to an Incremental Facility Amendment and except as provided in
Section 6.7, any provision of any Loan Document may be amended or waived and any
consent to any departure by the Borrower therefrom may be granted if, but only
if, such amendment, waiver or consent is in writing and is signed by the
Borrower, and the Required Lenders; provided that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 8.1(a) without the written consent
of each Lender;

 

93



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
theretofore terminated) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 15.10) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, provided that only the consent of the Required Lenders shall be
necessary to amend (i) the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) amend the
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

(e) change Section 13.2 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) amend Section 1.6 or 1.7 or the definition of “Alternative Currency” without
the written consent of each Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
without the written consent of each Lender directly affected thereby; or

(h) release all or substantially all the Guarantors from the Guaranty without
the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it, (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above, affect the rights or duties of the Agent
under this Agreement or any other Loan Document, (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Swingline Lender in addition
to the Lenders required above, affect the rights or duties of the Swingline
Lender under this Agreement or any other Loan Document, (iv) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto and (v) Incremental Facility Amendments may be
effected in accordance with Section 2.6. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

94



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary the Agent and the Borrower
may amend, modify or supplement this Agreement or any other Loan Document to
cure or correct administrative errors or omissions, any ambiguity, omission,
defect or inconsistency or to effect administrative changes or to extend an
existing Lien over additional property, and such amendment shall become
effective without any further consent of any other party to such Loan Document
so long as (i) such amendment, modification or supplement does not adversely
affect the rights of any Lender or other holder of Obligations in any material
respect and (ii) the Lenders shall have received at least five Business Days’
prior written notice thereof and the Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.

Section 15.11 Maximum Interest Rate. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excessive
interest shall be applied to the principal of the Obligations or, if it exceeds
the unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged or received by the Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations.

Section 15.12 Notices; Effectiveness; Electronic Communication.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by electronic mail as permitted by subsection
(b) below or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Agent, the L/C Issuer or the Swingline Lender, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 15.12; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto, (B) if delivered by mail, four Business Days after
deposit in the mail, postage prepaid, (C) if delivered by facsimile, when sent
and receipt of such delivery has been confirmed by telephone from the receiving
party and (D) if delivered by electronic mail, as provided in clause (b) below;
provided that notices and other communications to the Agent, the Swingline
Lender and the L/C Issuer pursuant to Article 3 and Article 4 shall not be
effective until actually received by such Person. In no event shall a voicemail
message be effective as a notice, communication or confirmation hereunder.

 

95



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article 3 and Article 4 if such Lender or the L/C Issuer, as applicable, has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, for both clauses
(i) and (ii), if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of Borrower Materials through the Platform, any other
electronic platform or electronic messaging services or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Agent, the L/C Issuer and
the Swingline Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Agent, the L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Agent from time to time to ensure that the Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or

 

96



--------------------------------------------------------------------------------

similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including United States
Federal and state securities laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

(e) Reliance by Agent and Lenders. The Agent and the Lenders shall be entitled
to rely and act upon any notice (including telephonic notices of borrowing,
Conversion and Continuation) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the Agent may
be recorded by the Agent, and each of the parties hereto hereby consents to such
recording.

Section 15.13 Governing Law; Venue; Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE AGENT AND EACH LENDER
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR OF THE
UNITED STATES FOR SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE BORROWER, THE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER,
THE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE AGENT AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAWS OF SUCH STATE.

Section 15.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

Section 15.15 Severability. Any provision of any Loan Document held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of such Loan Document and the effect thereof shall be
confined to the provision held to be invalid or illegal.

 

97



--------------------------------------------------------------------------------

Section 15.16 Headings. The headings, captions and arrangements used in this
Agreement are for convenience of reference only and shall not affect the
interpretation of this Agreement.

Section 15.17 Construction. The Borrower, each Guarantor (by its execution of
the Loan Documents to which it is a party), the Agent and each Lender
acknowledges that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review the Loan Documents with
its legal counsel and that the Loan Documents shall be construed as if jointly
drafted by the parties thereto.

Section 15.18 Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.

Section 15.19 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 15.20 Confidentiality. The Agent, each Lender and each Participant shall
use any confidential non-public information concerning the Borrower and its
Subsidiaries that is furnished to the Agent or such Lender by or on behalf of
the Borrower and its Subsidiaries in connection with the Loan Documents
(collectively, “Confidential Information”) solely for the purpose of evaluating
and providing products and services to them and administering and enforcing the
Loan Documents, and it will hold the Confidential Information in confidence.
Notwithstanding the foregoing, the Agent and each Lender may disclose
Confidential Information (a) to their Affiliates or any of their or their
Affiliates’ directors, officers, employees, auditors, counsel, advisors or
representatives (collectively, the “Representatives”) whom it determines need to
know such information for the purposes set forth in this Section, (b) to any
bank or financial institution or other entity to which such Lender has assigned
or desires to assign an interest or participation in the Loan Documents or the
Obligations, provided that any such foregoing recipient of such Confidential
Information agrees to keep such Confidential Information confidential as
specified herein, (c) to any Governmental Authority (or self regulatory
authority, such as the National Association of Insurance Commissioners) having
or claiming to have authority to regulate or oversee any aspect of the Agent’s
or such Lender’s business or that of their Representatives in connection with

 

98



--------------------------------------------------------------------------------

the exercise of such authority or claimed authority, (d) to the extent necessary
or appropriate to effect or preserve the Agent’s or such Lender’s or any of
their Affiliates’ security (if any) for any Obligation or to enforce any right
or remedy or in connection with any claims asserted by or against the Agent or
such Lender or any of their Representatives, (e) to the extent required by
applicable law or pursuant to any subpoena or any similar legal process, (f) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (g) subject
to an agreement containing provisions substantially the same as those of this
Section, to any actual or prospective counterparty (or its advisors) to any swap
or derivative transaction relating to the Borrower and its obligations and
(h) with the consent of the Borrower. For purposes hereof, the term
“Confidential Information” shall not include information that (x) is in the
Agent’s or a Lender’s possession prior to its being provided by or on behalf of
the Borrower or any of its Subsidiaries; provided that such information is not
known by the Agent or such Lender to be subject to another confidentiality
agreement with, or other legal or contractual obligation of confidentiality to,
the Borrower or any of its Subsidiaries, (y) is or becomes publicly available
(other than through a breach hereof by the Agent or such Lender) or (z) becomes
available to the Agent or such Lender on a nonconfidential basis; provided,
further, that the source of such information was not known by the Agent or such
Lender to be bound by a confidentiality agreement or other legal or contractual
obligation of confidentiality with respect to such information. Any Person
required to maintain the confidentiality of Confidential Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.

Section 15.21 Foreign Lenders. Each Foreign Lender (including an Eligible
Assignee that is a Foreign Lender and a Participant that would be a Foreign
Lender if it were a Lender) shall deliver to the Agent, prior to receipt of any
payment subject to withholding under the Code (or after accepting an assignment
of an interest or purchasing a participation herein), two (2) duly signed
completed copies of either IRS Form W-8BEN, W-8BEN-E or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from
withholding tax on all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Agent that such Foreign Lender is entitled to an exemption from U.S.
withholding tax. Thereafter and from time to time, each such Foreign Lender
shall (a) promptly submit to the Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant U.S. taxing authorities) as may then be available
under then current U.S. laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Agent of any available exemption from U.S.
withholding taxes in respect of all payments to be made to such Foreign Lender
by the Borrower pursuant to this Agreement, (b) promptly notify the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption and (c) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Foreign Lender, and as may be reasonably
necessary (including the re-designation of its Applicable Lending Office) to
avoid any requirement of applicable laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender. If a payment
made to a Lender under any Loan Document would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements

 

99



--------------------------------------------------------------------------------

of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Agent as may be necessary for the Borrower and the
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of the
preceding sentence, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement. If such Foreign Lender fails to deliver the above forms
or other documentation, then the Agent may withhold from any interest payment to
such Foreign Lender an amount equivalent to the applicable withholding tax
imposed by Sections 1441 and 1442 of the Code, without reduction. If any
Governmental Authority asserts that the Agent did not properly withhold any tax
or other amount from payments made in respect of such Foreign Lender, such
Foreign Lender shall indemnify the Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Agent under this Section, and costs and expenses (including Attorney Costs) of
the Agent. The obligation of the Lenders under this Section shall survive the
payment of all Obligations and the resignation or replacement of the Agent.

Section 15.22 Amendment and Restatement. This Agreement amends, restates and
replaces in its entirety the Existing Agreement. All rights, benefits,
indebtedness, interest, liabilities and obligations of the parties to the
Existing Agreement are hereby amended, restated, replaced and superseded in
their entirety according to the terms and provisions set forth herein. All
indebtedness, liabilities and obligations under the Existing Agreement,
including all promissory notes executed by the Borrower pursuant thereto, are
hereby renewed by this Agreement, the Notes and the other Loan Documents
executed by the Borrower pursuant to this Agreement and shall, from and after
the Closing Date, be governed by this Agreement and the other Loan Documents.
The Borrower represents and warrants that as of the date hereof there are no
claims or offsets against, or defenses or counterclaims to, its obligations
under this Agreement, the Existing Agreement or any of the other agreements,
documents or instruments executed in connection herewith or therewith. To induce
the Agent and the Lenders to enter into this Agreement, the Borrower waives any
and all such claims, offsets, defenses and counterclaims, whether known or
unknown, arising prior to the Closing Date and relating to the Existing
Agreement or this Agreement.

Section 15.23 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

Section 15.24 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Agent or the Lenders hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in

 

100



--------------------------------------------------------------------------------

accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Agent of any sum adjudged to be so due in the Judgment Currency,
the Agent may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Agent from the
Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Agent in such currency, the Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

Section 15.25 Replacement of Lenders.

If (i) any Lender requests compensation under Section 6.1, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 6.6, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 15.10 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 15.7), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(a) the Borrower shall have paid to the Agent the assignment fee specified in
Section 15.7(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 6.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 6.1 or payments required to be made pursuant to Section 6.6, such
assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination;

provided, further, that the failure by such Lender to execute and deliver an
Assignment and Acceptance shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Lender’s Commitment and outstanding
Loans and participations in L/C Obligations and Swingline Loans pursuant to this
Section 15.25 shall nevertheless be effective without the execution by such
Lender of an Assignment and Acceptance.

 

101



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 15.26 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Agent or any Lender, or the Agent or any Lender exercises its right of set-off,
and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any bankruptcy or insolvency law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 15.27 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments or other modifications, and notices of
borrowing, Conversion, Continuation or prepayment, waivers and consents) shall
be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Agent is under no obligation to agree to
accept electronic signatures in any form or in any format unless expressly
agreed to by the Agent pursuant to procedures approved by it; and provided
further, without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

Section 15.28 Release of Guarantors.

A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary. In connection with any termination or release pursuant to this
Section, the Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to the Borrower, at the Borrower’s expense, all
documents that the Borrower shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Agent.

 

102



--------------------------------------------------------------------------------

Section 15.29 Termination of Agreement.

At such time as all principal and interest on the Loans, all L/C Borrowings, all
fees, expenses and other amounts payable under the Loan Documents (other than
contingent Obligations under Sections 15.1 and 15.2 for which no claims have
been asserted and obligations in respect of Hedge Agreements and Treasury
Management Agreements) shall have been paid in full, the Commitments shall have
been terminated and all Letters of Credit either shall no longer be outstanding
or shall have been Cash Collateralized in full, this Agreement and the
Subsidiary Guaranty and all obligations (other than obligations which by their
express terms survive the payment in full of the Obligations and the termination
of the Commitments or this Agreement) of the Borrower and each Subsidiary
Guarantor hereunder and thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.

Section 15.30 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time a Guaranty by any
Loan Party that is not then an “eligible contract participant” under the
Commodity Exchange Act (a “Specified Loan Party”) or the grant of a security
interest under the Loan Documents by any such Specified Loan Party, in either
case, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under the applicable Guaranty voidable under the
Bankruptcy Code or other applicable debtor relief laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.

Section 15.31 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or (iii) the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

103



--------------------------------------------------------------------------------

Section 15.32 California Judicial Reference.

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Documents, (a) the parties agree, and hereby
agree to advise the applicable court, that the adjudication of any such action
or proceeding (and all related claims) shall be made pursuant to California Code
of Civil Procedure Section 638 by a referee (who shall be a single active or
retired judge) who shall hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and report a statement of decision,
provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court, and
(b) without limiting the generality of Sections 15.1 and 15.2, the Borrower
shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.

[Remainder of page intentionally left blank]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     WILLIAMS-SONOMA, INC.,     a Delaware corporation  
                               By:  

/s/ Julie P. Whalen

    Name: Julie P. Whalen     Title: Chief Financial Officer

 

  

SEVENTH AMENDED AND RESTATED CREDIT AGREEEMENT

WILLIAMS-SONOMA, INC.



--------------------------------------------------------------------------------

AGENT:     BANK OF AMERICA, N.A.,     as Agent                                 
By:  

/s/ Anthea Del Bianco

    Name: Anthea Del Bianco     Title: Vice President

 

  

SEVENTH AMENDED AND RESTATED CREDIT AGREEEMENT

WILLIAMS-SONOMA, INC.



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender, L/C Issuer and Swingline
Lender                                  By:  

/s/ Andrew Wulff

    Name: Andrew Wulff     Title: Associate

 

  

SEVENTH AMENDED AND RESTATED CREDIT AGREEEMENT

WILLIAMS-SONOMA, INC.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Maribelle Villaseñor

Name: Maribelle Villaseñor Title: Director

 

  

SEVENTH AMENDED AND RESTATED CREDIT AGREEEMENT

WILLIAMS-SONOMA, INC.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Alex Rogin

Name: Alex Rogin Title: Executive Director

 

  

SEVENTH AMENDED AND RESTATED CREDIT AGREEEMENT

WILLIAMS-SONOMA, INC.



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

By:  

/s/ Lauren Hom

Name: Lauren Hom Title: Director

 

  

SEVENTH AMENDED AND RESTATED CREDIT AGREEEMENT

WILLIAMS-SONOMA, INC.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as a Lender

By:  

/s/ Conan Schleicher

Name: Conan Schleicher Title: Vice President

 

  

SEVENTH AMENDED AND RESTATED CREDIT AGREEEMENT

WILLIAMS-SONOMA, INC.



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:  

/s/ Paula Czach

Name: Paula Czach Title: Managing Director & Execution Co-Head

 

  

SEVENTH AMENDED AND RESTATED CREDIT AGREEEMENT

WILLIAMS-SONOMA, INC.



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Lender

By:  

/s/ Jennifer Lewis

Name: Jennifer Lewis Title: Assistant Vice President

 

  

SEVENTH AMENDED AND RESTATED CREDIT AGREEEMENT

WILLIAMS-SONOMA, INC.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Graeme Robertson

Name: Graeme Robertson Title: Director

 

  

SEVENTH AMENDED AND RESTATED CREDIT AGREEEMENT

WILLIAMS-SONOMA, INC.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Marianna T. Meil

Name: Marianne T. Meil Title: Sr. Vice President

 

  

SEVENTH AMENDED AND RESTATED CREDIT AGREEEMENT

WILLIAMS-SONOMA, INC.